CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 1 of 54
       CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 2 of 54




                               AFNRMATION OF ADAM S. KATZ

         I, Adam S. Katz, depose and state, as follows:

          1.    My name is Adam S. Katz, and I am an attorney licensed to practice law in the
                State of New York.

         2.     I am a partner atthe law firm ofGoldbergSegalla.
                \

         3.     I am intimately familiar with In Re: The Estate of Michael Blair Lawhead,
                Deceased, Surrogates Court File No. 2018-1121 ("The Surrogates Court
                Litigation"); and Hoskins v. Lawhead, et. al., 1:18 - CV- 07732 ("The Federal
                Litigation")(Collectively, "theHoskinsDispute").

         4.     Michael Blair Lawhead ("Blair") passed away on March 14, 2018.

         5.     The people involved in this matter are, as follows: Donaldson V. Lawhead
                ("Donald") is the natural fatherto MichaelBlair Lawhead;TammaraD. Lawhead
                is the natural mother to Michael Blair Lawhead. And, Tawnda J. Bickford and
                Brandon V. Lawhead ("Brandon") are the siblings of Blair Lawhead.
                (Collectively, "the Lawheads")

         6.     Donaldson V. Lawhead and Brandon V. Lawhead are attorneys licensed to
                practice law in the State ofMinnesota, andpractice in a law finn, called Lawhead
                Law Offices.

         7      At all times in my representation of the Lawheads during the Hoskins dispute,
                neither Donaldson nor Brandon Lawhead purported to act as New York lawyers or
                representthemselves;

         8.     It is my understanding fi-om the Lawheadsthat within one hour of being advised
                of B lair's death, Brandon V. Lawhead, as an attorney for the Estate, initiated an
                attomey-client relationship with Joseph Martin Carasso, Esq. ("Carasso") to
                advise about New York Law and the Lawheads' rights and responsibilities as
                beneficiariesand siblings.

         9.     It is also my understandingbasedon conversationwith Brandonthat Brandonhad
                contacted Carasso from Mirmesota within hours of learning of Blair's death
                because of Hoskins' known litigious and hostile nature. It is my understanding
                that Brandon advised Carasso:

                a.     that there was no Will;
                b.     that Blair had a great deal of valuable art and other property that was
                       insured, but he was concerned about protecting the property;

25520821. vl
        CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 3 of 54




                 c.     that Hoskins lived with Blair for over 7 years in Blair's apartment in a
                        COOP at Chelsea Gardens in New York City;
                 d.     that Blair also had a house in Hudson, New York, and Hoskins had put his
                        name on the electric bill and used the Hudson House address for his New
                        York driver's license;
                 e.     that Blair had a significant amount of valuable art in the Hudson House;
                 f.     that Hoskins and Blair were not married, that they were estranged, and that
                        Blair had a business space in Chelsea Gardens;
                 g.     that Blair's business dealt with a significant amount of cash and Blair
                        stored a significant amount of that cash in a safe in the Chelsea Gardens
                        apartment;

           10.   Subsequently, on or about March 19, 2018, the Lawheads executed a written
                 retainer agreement. It is my understanding that Tammara D. Lawhead and
                 DonaldsonV. Lawheadexecuted this retainer in Minnesota.

           11.   It is my understanding that Carasso advised the Lawheads to change the locks on
                 the Hudson Home before they were appointed adminisfa-ators. This resulted in
                 Hoskins claiming an unlawful ouster in the Federal Lawsuit. Given the dynamics
                 ofthis matter, Carasso's advice was negligent under New York Law, and it caused
                 damagesto the Lawheads.

          12.    It is my understanding that Carasso advised the Lawheads that they stood in the
                 shoes of the decedent, Blatr Lawhead, and they had an equal right to be in fhe
                 apartment before the Lawheadswere admmistrators. This cuhiiinatedin Hoskins
                 claiming a trespass in the Federal Lawsuit.

          13.    It is my understanding from conversations with Brandon and Donald that Carasso
                 advised the Lawheads that they could open up the safe, using a "safe cracker" in
                 Blair's apartment, and that the Lawheadshad the right to deposit the cash into a
                 bank account, pay funeral expenses out of that cash, all prior to their being
                 appointed as administrators. This cuhninated in Hoskins claiming conversion in
                 the Federal Lawsuit. Given the dynamics of this matter, Carasso's advice was not
                 accurate underNew York Law.

          14.    It is my understandingthat Carassoadvisedthe Lawheadsthat theycould take his
                 violin and bows to Mimiesota for Blair's funeral prior to their being appointed
                 administrators. This culminated in Hoskins claiming conversion in the Federal
                 Lawsuit. Given the dynamics of this matter, Carasso's advice was not accurate
                 under New York Law.

          15.    Attached hereto and incorporated herein by reference as "Exhibit A" is a true and
                 correct copy of correspondence sent by Thomas Hoskins' counsel, Peter Panero.
                 In my opinion, this correspondence constituted a "claim" under the terms of the

2552082 l. vl
       CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 4 of 54




                Lawheads' malpractice policy. The Lawheads should have been advised to
                tender this claim to their malpractice insurer. That is, Carasso had a duty to advise
                the Lawheadsto tender to their insurer for indemnificationand defense.

          16.   When I initially undertook representation of the Lawheads in the companion
                Federal Litigation, Hoskins v. Lawhead, 1:18 -cv-07732, I spoke with one of
                Hoskins' attorneys, Hayden Coleman. In this conversation, Coleman told me that
                he appreciated my professionalism, for the Lawheads' former attorney, Mr. Joseph
                Martin Carasso, hung up on Coleman as Coleman was attempting settlement
                negotiations with Carasso. From speaking to Hoskins' attorneys, no settlement
                offers by the Lawheads were conveyed by Carasso to Hoskins' attorneys. Carasso
                communicated no offers to enter into early mediation. I found this information
                alarming because when I commenced representation of the Lawheads, they told
                me that they had authorized Carasso to make an initial offer of $30,000 to
                Hoskins to settle the matter. The Lawheads also advised that they had told
                Carasso to offer that the parties to enter into early mediation. Carasso had a duty
                to convey the Lawheads' settlement offer, and the Lawheads' offer for early
                mediation. Like the many litigations, especially estate litigation, the nexus of this
                dispute was emotion. The failure to convey the Lawheads' settlement offers to
                Hoskins translated into more anger, which, in turn, culminated in more litigation,
                including the Lawheads' having to defend the Federal Litigation. The Lawheads
                incurred significant damages as a result of Carasso's failure to convey their
                settlement offers, including attorney fees and costs in defending the Federal
                Litigation and Surrogates Court Litigation.

          17.   I have reviewed the Petitions drafted by Joseph Martin Carasso for Surrogates
                Court. On their face, the attorney work product surrounding the Petitions do not
                conform to the standards that Goldberg Segalla would deem acceptable.
                Specifically, they contain spelling errors, and Thomas Hoskins was misnamed by
                Carasso, and referenced as Hopkins. We never received the Lawheads' file from
                Attorney Carasso, though it was requested. Other than the petitions, themselves,
                Carasso's attorney work product provided no benefit to the Estate. Carasso's
                Petitions and novel attempts at discovery were fraught with controversy, as
                evidenced by the Notice of Motion and Motion, filed by Thomas Hoskins, on
                November 14, 2018, a copy ofwhich is attached hereto and incorporated herein by
                reference.

         18.    It is my understanding from conversations with Brandon and Donald that the
                Lawheads asked Carasso to give Hoskins "written notice" to vacate the Manhattan
                apartment because that is the procedure commonly used for landlord-tenant
                disputes in Minnesota. However, Carasso expressly advised the Lawheads that
                you don't give written notice in New York. Carasso's advice was incorrect,
                accordmg to New York Law, and this failure to give notice resulted in significant
                delayandexpenseto the Estate, andthe beneficiaries,DonaldsonV. Lawheadand

25520821. vl
       CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 5 of 54




                Tammara D. Lawhead,

          19.   In my opinion, the Lawheadswere easyclients with whichto work. They did not
                engage m hand-wrmging and emotional outbursts; rather, they asked good
                questions aboutthe law, andwere eagerto follow my advice at every stage ofthe
                litigation. Though they strongly disagreedwith the allegations made by Hoskins,
                they were open-minded to the practical realities gamed by resolution, they had
                realistic expectations, and they embraced creativity in getting this matter resolved.

         20.    This concludes my affidavit.

Dated: Febmary12, 2020




                                                      Adam S. Katz, Affiant




25520821. vl
CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 6 of 54




             A. KATZ A ^FIT^/TATION
            CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 7 of 54




                                                                PANA RO
                                                   ATtoNNEY At I.AW
                                                   4Sie Mes^eK t:?c>Afa.
                                                  MA.ssApeeuA, NV rfi?'5B
                                                    pMAft, ; Ljlesqwspl. iiB.jVi
t:?t.<;(aMONE<< .S    -B'-». t-*I.PO                                                          TCl. eCOPIERi ?1^. ?.41-?@5&



                                                                             April 5, 203 8
     ViACEfiTIFEHBMAIL/
     RETU^. RlECEtpT ^QtJ@m;b
     A:?%. ~B1GRSt OLASS-'MAtt,

     Ivfr.Braadon'Y&ighflU^bead
     $Q6WestOddandAveaue
     Austia. l^'^iS
     &Sr.]
     2EiOlN^JSJ|, ^f
     Austin, .&2N5.5912
     &ei MaftteF ofni ontas Hostdus          v.   Biaiidoa li SWh^a^, ^t al

     Dedi-Mr, La.wh6ad:

                                       SFfe? w^i aavs oeenrei^rea oy ,
                                                                               iftyjViAiH yugiONS ("my f.Uwt"
     ir,^XS;^;®5se°!^si:aferestfii-!?e^rdftiMfeisa$A^iRsfryo^ yourasiw, TAWA^A
                     '9.(f^s^W, 3?09r dflldren, aod o&^s (ool&etiy^ ^imbe^ofy6tt?iSi
       WJvh5SedEGius'a.tsRondyjet,iflGlue&%tit(ttf6tiiiut»d tottesg^, ^teen^ feui^ffly,^iod
    gsdte^ teasMSimtaud eoa'verstfifi. As^ tao^ my cl&nt and'yowb &-M^^t
    SXAM)t.A'^ .l&C'Nair"),wereuaa cf^i^d r&iiatton&tiip%r%ti,%s' %'SffijiriS'.toSs
    uii^f^fe d^&; Durti&g(batti!ne(. ^Uirin4T<»i^eMd@dto|^Aer M l@Ag^m»ai ^s b &e
    eooperatiw a^ffltoeut 10e.^. ^2.5.$ W^i:23ri:StsAyt2 ^. WrC,^n^mi^C'W^^.
    Assuch,iaiyctl^it is a ^wfid andtegal teaa&t:6ft^ gi^wses. .                               -. -..
             S^ifi<^lyaycU^), itiiif<3g Si-»iethat. las partasr, B^ Suddenly^ .y.Dtexpwtandy
                                     sa^CTin^a &tel hc^rt &tttiiC^.. I iofeCTaed.ast. wiftitefiouri
    i^jttedftfeMiawifc 14, 20. 18 after                                               am

    yw' ana/or sevw^ ®s»bfirs of yo-# @Wly .reared at &e. ^emisss 16^ t^ ^Fef
    &i&&i^t9, v^w Sft^ocily to do so, and w&titrf ^SJSWK'"^6tn t f^v^, ^ ^b^^t
    jurNic'l&n,
              anC engaged itt, ^Sse<snd^ WiKreiB yott ^(ff e^ nwmbCTsofyQUtfemFy   sey,

    removed ^sfc.pfOptSfty, ^ettttteiL^ijnd. goissessioM&@m&epreairis^,. Kiudiof^c^^s. &e
    proper
    removed
            y%yte
               cHenl. I amteftttffusd atani^t ^ ^i&bsedofeuiaentstiiatyou:vwon^i£iy
               Bom           pr&tniSes inplyded     &   UsfWiU . and Yestament . tliat yQ u we?e ms6afc^dto
    lerftQye by your .motile, vi^ fel^'hone ,leonveisatt0fi.. '^M^i 'is. cowborat^d l>y Jesses :Sod
    audiofsjpe-
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 8 of 54




            I«m also
               farfome^ by my el^t, aat you at$ ?n W&xti^y !K law, aa'd as such yQU Isnew.
 or should haw^ttWft liat ^os cotda not t i&ve property feooi &je pssrtuusiies Wicjfeefft Left^rs
 .




 l$ 6d .^to      ft   boariLof eo^etentJwi$dc6(>». Svcayy6 ai ta3e^ fh@ tmftflajjfe posKii at. y^u
 did not wafflow . a.        Wiy, gicid' f^^ftfeSE, aiy [eIieBit'jS. paAier, uaaet sa^. & dififffy,, di^
                          ti a^t
 :jtat^te, jmd. . y-eu were i aK Stsd,. 'as you, ascs ;w6ll aw^e, t(i Tti&te .. g^t toMne4: X^^s of-
 Adaaunistr&tiott, tiaB ^Oftgy pr oth6twise>, ftoiai. ^ wW ofcOmp^tttjteisdiibtion be^re you could
 teinove &typ?op^^ yAa^oe^.

            My eii^U.. iiifi?ffns tee   ^f   prior   to flie   police beaijg swuriLonsed,   yQti   wate in^Mib^rs of

 aid"wlibyou? illegal a!Stjivi' ^i, aii<Jf'whie^.eairtHBscl upoff v. idei6ta}>^ ]P'a«her, afietitiy ^i^t,
 finally wgaiaed        e^y
                        mto         his   own    ^iartift^t, he- tittfe^d      tte wfaB QWri party te      I^ive .fee
 premisesatt3shei^fassfd.tQde50,^, youruiSteueitioiL

            My clientfiitAsrn^>rtngmefliaton:§afiK^ 6ming,March17,201^aj^FawflKqif
i|fidnoti.<ito®itNtyoy.aad/orroambCTsoJE'yoaiefan(fflylEiSedIijlip^rsQna'1pap.eirefedbdoq^^,
ss ifyoa had &e jgig^itl& d?»s% ^hi^ ofeog^e, y<iti didaol.Ibatlie,o^^sd yoti to ,j,^ve ^
^plttta^nt (oiifc'^h wM<A you Kifased to do- N: er» you TemadiKid v^ ^ jpteouses,
wAa'rofidly sod' N^fioned yow Sis^f, tw%&4a, an|^ tefo^eoed xhe po lice, l^e poliefr

-fl?ejduecifiQaofth.& poli^.ywand/erla^flttbcKof. yow famtly. tn4itdias:ybursist», T&wanda
:aad your <diil& , Gontmtied «? t^o^sQ. uBJswft.Uy upaA te ^reBafees aad eo^tiuetf ta? ta^fe
pietu.r^s tofi^eos, and .engageiaotliw uaairtbonzedE affiiiwala^l ^Mty,

                                                ; ifastru^ed hy&e poH&ei6 -v&teAt^ .^e .preft». ijg6fe, m
                                                                                                        . y diegat
                                               ! a^yoyr Wiyreflutited,yiuflviied. .S^aQlsw&tlyeatet'ed
upon my isUwffs premises g&a cotitotted % rwb^e jpoSsessions and gwperty ;feBtn tbe yren:»iSfes,,
taWbofwNieb <^ &e'solepQ pE!rtyofmy clt t. . MyeJlteRt caUe^ (h?p6^ on liisKsTon,


        An»o?gsl ths valyabfe items rosovecl by.you an^r JineiStbferis ofywc fertfly froaiHiy
        .




<3^s prearisi^ .©v^t^ 66^e .pf S8v6%td^s ihctode, hut are not Ifeiited to, ffl^lfe
vBclmbte yiol|ffis» <sas]^ ;3piE^& ( 4@CMmH)Lts, jk^ to my oli«&t^ partti^ biiice, ^QrS
documfiuts, aXdSt. 'Will and Tegtaiia^t, vsss& pthfa",j>o^6s^eji$, my(?b oifn^ioh was te sQlfi
po^ssty <ay eltet tt, ^tthoiW aiftaioifty 01 Le &. testameats^y 61- Lettei-s of A&fiiNsttstfpR
^Tfi . ^y eoutt . of GoiapB tent'juiasfiictten. Ihe jceioiQV^l of i&6 property is yearly visible on
'ride&tape, whidhTbai/c&.;iayt)@$se^!@pfr, 11}'evi4®>t9pealso elBarly show&ritatIte^iiyoyafiid
Ta'mnd&l::&)&o-bjcoiigN ffiuKipIe peopfe. to siy client's"apstftment, '<wfepyt aBthQiizgfio^ s^&
IwffliQirt my ctient^s fcwawledg^, ?i6aseB|C ot p^S^ssifit^ wd:-fwSss isl&arfy :shoWQ on the
videciitap^ ^ your p.ennUtixtgj vritlwttt any sufliority, 3!^r CH^LfiS XlCE, to ea»tefiny cU®ifs
partR@r?;stiusia^preroises^ wl&outaiycliejifs taiovyi^dge aftdconsent,
            CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 9 of 54




               tto6 ov%   my   ptictit bds also <Sseovered. that duriiig tiiie tiine you.   w<?]pe on tfie   ^tiyttiAes,
    ]i3& .safe, fepafedja. &6 closet- of hls,^rerofees,. w^s Wt ^p ^ d^royed and aU casli afid
        dQcun?6titsfi'pm.'fe^saf&wej-eicmewd.
              teadclt^oit t^^ffrtfv^X a®InfoiiQ^ thaf my cH®ftt^6 ergoy^ 9 legal tenpfityto -the.
    gyeaaiiggs lacitfed at 31%ViKraoti§t;, Huds&H, New 1?'<sr sftitfibst. you'iE ui/orjmfa
    fetaUy, ^^'iri- I^tte^' fro^ltay go'urf ©fcOw^^itJTuisdurie^
                                                   .                     defiedesepUcit I'ysyu^^s :l>y
    ftes Hueteon Ctftuiiy'ai Stenff's o;®ee fio^-to eateif ^ pt^s^ases .a^ di^, :3R fecti 'urilaisfeUy^i
    .




    &epsimsesfisdengagedtot^gall ttwscoiadw                                                  .
                                                                                                 TS&Qvittgpi^pi^ty,
          ; th^tocfcsm4 9ie eodeon fee alaimjsystMa.

            I ^ :fitrQietadvised thatyot aBd/srmem^ws ofy^ir ^fflmly ih@ve'wr^tigif '.reroo-yei
    the .tey to Ac.commettaall s&a?e on fte te flo^r Offee prena$<s locat^l at 25S'%^t ©ni$fc,
    Nsw;    yoik City, New YoTli,    where my dimfs        pitttoa- .cottdtaiGlia^faKS busjae?$ laaov&i ds"Biaa
    Heii",

     &EWUW IS HESEBy MASK THAT YOU, ANO MEMBERS OS ^01%
FAMXLY, ISaMS^WY SE-ffWf AN¥.. A^]Q A3LL. '. PRO^felT, ]P.QS^S$l6m
.




VIOLiN^, SmN^B3ENGS,JPAPKSSf fi^ ;0 08 i?OCl3MiNTS, (^S&^ff"^y
Qrw&RyKWE^ry^ii^a^w, ..                                                                                      ^. ^-

              yOU AN3& SfiE&flSISRS OF YOT?R tWlLY ABJ6                                             »t,AC9E& ON

you -»e aot invited to       ^. pi^Bises. loiMitad at '255 West S3<8 St, er 3l^ V!STB&;R Street, HudgQn.
^sw         YorJ^fer any teast>n s^siiyfei e. My eU®&fis: a Uwful tBBaaf ©fbcrtft oft&e $aid^ mises;
md |ti flie e-yentyou s^ei&pt CTilry; my dient witll Gaill&eaua@n<iosdNssk diat yoo oranv
^se wlio waters m&out Ms 'S?QP^S ' TON PER&iffS^IO^, sij^aea, aad 'duly
admewlcdged iri a fo®ite<3EUiJB6d:to reo.iSad a deed in Uie gfete Of'^^y ytrffc'.he aite^el.
fenfr1 fta!]i.

             I ^ugg^st yeiiiyeNa eouaisel .and have Iiianfelejsh6a& jfiy J&'flRjBewifeto 1Els!e&4Ays of
receiptpf.lNsfett&Tw3adaIsbeiagseattfby'B^e.e^saSS?6gUiiffxoa^ yiilia^^hem'fiom'yow
^toiney vail issttif y&&rtaei legSl afiti^B beiag Neen launeduifely. Sittee :y<»u a : ihe m^in
             ®V&Stiig%ti<>jtt, wbxch mfl-y iavoNe., pFolesslen8l and ethiiial jRitseeisid'act, MW^Ut^
target. of tius
ca »inalnasooBdiaet and^il wrocn^i,I'^ill pot^fe^ . 181youorIwvejany GoinmuaiGa^ofl ^ft
yoawJiats©i,ever. I wills^^ igplylo s legalrepr^entative OAyourb^alf.
             Please bejgpMed aeGeMtiS^y.

                                                                       y ytra. yours,


                                                                       Pfrter «naro
PtP/ld
ec; yiiomas Ho?k?ns
CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 10 of 54




A. KATZ AFF                T ONNovember 14, 2018
                      anero ]V otion
            CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 11 of 54




 PUeNct^Ol.JS-lISl
 SUt^QGATE'S COURT QFTHE STATE 0^ NEWYORK
 CiQUm'y6P^BWY@R&
 -W-^W^-U-.-.^ -;. I , ', " ;iui».S,---»_..-.l---..».,..l..-.A»*-«'«y-<*~-».,.f«,-..»,^,.....;--.,-.,
fathe M^ttaoftiheA^saricBi &f
0RAb®©NLAVt^EEAD, a co-Adaiinis&^br of
feeESTATEOPMKS^AgL Bt,AlR tAt^AI?,.

                                                              De6easedl»

PersiDsswe jpuisufmt to SCPA Artilele ^ I fia;pps$ieBjd(»l
mi u^ <rf25?:w^ ;23"1sitreet, .Apt. 2 gm.mw y^jk, ^ry,
w estateasseiand.o&$r(feli&f.



                                                           NOTlCiE Qf MOTION



                                                               PETteR PANARQ
                                         Attorn^ for &espfflndeo^ TH^&'EA^ HOSlCINS
                                                           421$M^n-iefeRON
                                                      Massapequa, N&w Yi&ric 11758
                                                                51^4HlN
                                                               FAX516-541.7559
.
    £-,->.".- , . .. r. cn-iw. . .-It- i.~ll.-, »----^-|p;-A«- .,jk.^; ^i^r**»<i-y»-- »-. - -^..^.--i- ..i-ph..- - n.iii ,r^!N^-<M-f^.»-rt-<*....--P^

Pwsiwato.22 KyClRK13^.f-a, 616.JtolterStS^eS,an c. SjtS^Qf.^SniifeelfSpract^^i t.he.eQWt.
yorKSttste, series th^, . i^vh'Snf^^^n^ ^f^ ^ ^eetsiow^'iissi^ry. ffj the coiwvBow

persciws fesgionsilile /br (fo MJegeS BeinSyct 'w^^                        tiot   pqyti^aatfng iyz iEhe.        SftaSter   CT-   s^a-^g      (» ary     f^e
ewne^ ffsers^Mit WtS rito ^ ft^ f^ermvoKwsfaf^t^ elfSms. ^i- personcS a^wyw wren^iit
dwth(hemStf WSWt6bi^^nyl6^impf2SJ^^n00. 4I^ ~                          - . -

Dated:            ssapequa, New Y&rfe
             No\%inb^l4,             2018




                                                                                     PETER FANA-RO
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 12 of 54




SlXROGATg'S COURTi STATE 0^?NgWYOl-iK
COU^PY^NE^X»3RX
     l--^a. *-dihli- -il. iur. I-lri. r.ba   .
                                                 *rT"u*(t**N"*Ww?^*-«-^       "X
                                                                                            I^e^WS-lIZX It
LA^SB^D, 8 <; -Ai(3minisftator of
                                                                                            NOTfOEOB-MOTION.
                                             ;iBeeease^
;]Fora de(ai6e^i su^flttlo SC^A Afd6le 21 Ki^eSsesiSi^
^ use of 2551 West33Enl S&ee^ Apt. ^CE, >tew ^oric
NT),s&^te 9;ss^%4efeefteli^f.
                                                                              -X

TQTHESmtROOAT^'S COURT, iSOUNTYOjB<XEW¥0

MQTIQNSY;                                            R^§N?N®Eml,'EH(OM^ HOSKIHS
SETimNDAISi:                                          W^Gj . &,»" ^ioveiniber 30!, 2018, ^t Si»rog@te's C^RFt,
                                                     Coital <iri?NeiWYorite, 31 .CIirtfeer&Sfreet, Rwm SO?,
                                                     New'Yotte, yfew ¥^ l9Q$i7,. HON»'WA NifeA,



SUKPQRTIN ?                           ERS:           AfiSrm^onofKJ^^Pj^iW^tESQ. ^tedN^^
                                                     14 '2918,^ Ai^i^t flftiO^AS. RONm^ .*wom .to
                                                     ms      14* flay     of ^oi   CTfoE, 2018 and    rill   exlaNts   aiutexed
                                                     s&iatigte^to^ ss^l(tfi6fi6e(^ng!s 'ba4ft^iin.

RELtETffSJE tTESTED:                                 1.           FjOic^ Qir<|egr<3fe(pi$SBtig tN 3P^< pursusut to
                                                                  C3PB&§3&lf <a^ff) &eeause&ePeti^<uierdidnot
                                                                  ^ES^r^'&^f^pertyU^ ^ 232^ in
                                                                          I a Ni"^4ayHi»fioeto Temiuale.


                                                                 jlunsdSe^qoaIly dtefeefivfi &Bthafthe PetftKMffiBf<y<i
                                                                  aptse^ J^podi'gjit wi®aMQ^ee io,T^itmfaaie
                                                                  thepreBOttsesasirsaaSalBedbySealKrwpertyTLfew
                                                                  See. S32-a.

                                                     3.          Vot aidOcder<iism^sing &e Petition becaiise it
                                                                  s^ls to st^fe ja,- cays®Qfa6<t0n.
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 13 of 54




                                    4.   For anyoflrerande er"aififer<sa(reliefasto i&is
                                         court'may      justand|we!per.

Dated; 3i!/Eass^paij[ua, NewYox3c
         NGVegi!barl4, %OI8


                                                JP3EtmPAT?AItO, KSQ,
                                                Aittom&y for SLe^fiafieott

                                                421«Metri(ilE&6ad
                                               Nas$a^u^ KcwYorit 11758
                                               <51^541^ieQ

       JQSEPK MARTIN C^ASSO, E§0.
       AttorneysferFefitio&er
       270NsfdisoaAi?eax»,Siute1500
      t^w Yjwk, New Yoife 30016
      212-7^506 (^A)
      718-$04-3^(N)
       CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 14 of 54




 SUftAQO^lt'S COURT; STATE OFNEWYORK
 COUNT? OPNBW YOfiX
                                                                      ~x
 Jxtthe Maft^- sf&e AppB^M pfpRANDON                                                  ^^2MS-im
 LAWISB^A.t^-A^nuriStrStor of
                                                                                     AB1?IDAVITINSUPPORT
                                                                                     <W&swno^&w
                                                                                     <^0to               to
                                                                                     PE'HTtoN

 wdusettf2^W!eSt23y<ISft^t, Ap(. SC^. N^wYQ^C
 NY,an@s&,^ assetandothertsllet
       r-rv-. -V--"                                                    -X

 TO TaEStI»RO<?AYElS <COl?ftt, GOWW OFJSEWYOlQCi
 STATE ©FTflBWYDRit )
                                 ) S,?.!
 COUNTYOFNEWYORK)
THOMAS BOSK3NS, being^uly sworn, depose andssys:

         1.          I ^rofheabovengmeddeponentandI amoverl&e^e of^1 y^ars.
         S.          I nialce fiys Affida\it ia SQ^QA of my fgspUcatioo to dismiiss Bie PisUSonia-'s
                                                 i   Ijoeated at 2SS W. 23Hi S&wt,      A|t .2 CB,   Isfew   Y^k City,

Newypri;:(<^il?eMme!S?'), 60fee^yod? fhatthePetitioner hfl^failedtoserveme-wNi-ihefflaridi&ted


        3.

fl>ee^eat"e).

        4.       Vtss Deceased and I were paitDKs HI a Ibi^g term, same-sex, tOtfiaatic domestic



        S,       I have Uved at tbe p imse$in qy&sfi&n mft Q Itecedeot on ^:dayy basis .aiid
eoaianuously, ircim 2011 oatil his dea& dft Narcife 14, 201$, tod fiierea^sr, X iiaye l&ved irfth®
pjpemises, albfte,   together with Ac      two   do^   we   shsted,   (itetil preSieiat. I stiU yeiside in the p%&uses.




                                                            1
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 15 of 54




, Th&refi?^.ywsnibstan/^ therefeuo bloodorlegalrelatioo^Kip betweEt^, tfaeDeoedefitfi&d I
  hav? silwsys |?een   ^fflid^ BBteBabfers residtoi^ .fogethep,   and I have alw&y& bee»   a lawful;   oGtsupaat



            6.    t was $erv-@8t^ilfo fliese yapeiis   serik&ig a waaant: &jfevic&kn iso ous^ me ^pj ai ifae

  prearises,notwtthstSsildujgtb&t PedtionerADMlTS fhatl was"HviQgwitiiDeced^tf sinpe2Gl<5"
  (Pet Aft, psifttt 4-5). Whilfe t^e Petrfioaer ^smis to be a "oo-Adnunistrator of fhe^Sstate of

 Micfaael Slafe Lawhea^ ff<st. A{&, gdpa. 1), attd fitr&er elteges ihaf "Doa^dsoa V. Lawhead,
  TamiaaaiaD. lAwtoeadanti li^seifweft; appoigt^doti March ?Q, 20i8M, I have aewrs&en                   a   copy

                                               SdHItft6iasNitt^teN, utitwijEhstandingI havei



 Lettterseviacuag&eapgeBnEtel'iiffit,

        7.       In addition to being domesfic piartners whoa'^sid^d togefjbiet in flie pr^odses sjaee
 2011, 1 have <lso sbaired iesqi^lly in paimeat to tbe mpi^age aBtdfltaifltea&aEtefe charge, att0(i&iy,
 t&geQiei wi^l ^eedNt, stee 2011.

        8,
        ,
                 lFticth<ST, uuaay of ^ possessififlfl an&artwsotk sftmt are N ^be ppa:iiS6S &?& tfiy
 possessions asa.%twori^ VKN<5h w^ie ®itb0T3pte liia$ed by myself, boih Decedent and inyselfor
 giftedto me byDeeedimt aHdp&e(s.

        9.       Atissueinthiscaseu ttre uncontjfoveii'tedjPaci'fliiatI:wasjiever$i@-yedwiiE]ti:&NOtioe

 to Teraiinate flie posinis^S, sWidno sach Notice was annsied to Petiticaer^ ipagers, whtoii pmst



        10.      Furthff at issue ar^ til? ©waej-stip,dgbts to cwtain possessions located m-ttLe

 prenaisesandelsewhere, some ofwilich areilii?£6din (heuisfeotNUfi^a,




                                                       2
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 16 of 54




         11,      Tbs Pe(iti<aieaf, Brahdec Lawhead;, is as        aitfomey at law,      acuii tipqn   HifbtnigtSEpia. aftd

 ibeji^f; is lic^ised   to   practice law    and in feet does pRtetiee       law,    in the state of        Nittftesote.

 Notwititetsiii^Ns etIuc&I; a:profeSsionat<iufi£St @tandofl Lawiiead,^e refitioiaer, aad0lbtetg,
 in^^Eig sOttie ofthe eQ-AdaN$te4tetSa fQge'tfaer W& B»andon Lawfaiead, aad wifh eiach pther,

tt^sp^ed ypon Ihe in^nxses, 3 IOR TQ ANY LETTERSs PlEHELIMmARY OR

^TjBQBB^lfSiS, beia^is^ed,aod^^novedVBiiaabtep&ssessions, doeuraent^pn endcS5h» 3tam
t&pessession pfvideOiF evldeh^iiQg sa           e,   These is ipresently p6 ttc&ig   a   lawsuit i& ?fedaaJ District




ScQtafbeptBmuteS,lEt^sfiass^On1;h@;pr^aaises,                                            a eEte.,. i&clH<Iiag a request
{{s punitive dflmagies, ("JEXSE A,").                                                        retaihed eouasel after



         12.      This lawsuit was coifimenced subsequeart to givn^ IPettlSoner due xiotiee ffi^t

46iroa4d wiasWngwadefor diereturn ofthe oottverte^ itettis., (<t)S3CG(p"),

        13,      'W%ileIfeePefitioiiiall^^ Decediesatwas ifie ri^itfal OTivaes'of&6$Qssessions and

odtfir valuriblfe taa^feles valuesl M several milli&fls of dollars, at is inNrestiag to Eiote laat &e

Deeed^afg Scxiial s^jsgcity earfung? iAciwiaS ft^B; Deced'Bttt aevor tqported m®Eetfaan $(&&^96 ui
aay tax yegr,.   NA i&ost     tax   y6 ars ]Q>iB6e4effl d^&lwsd leia? fbm   $40,00^ (WKSB Gw), While this

SocialSecurity Stoteaneafis (faroa^6,Aefaxy^r 2.0'Q4,myNt&mey IstelEhe'proeigssofo'bteij3uuntg
(hosefissm2QOSufttil thetimeofGecediait'sdeath,whiclh,lapeiiififptTnatioaaaji'bdfe^^111?e

veiysiitiitaF.

        ^4.      It Will be die P^gi^nw^ buni&o to d^xionstteate to Ws .coiudt's saifisfaetion, and.

eveatuaUyVieInternal R.evettK&$0rvipt, just hpwdieDepedent&ccymulsEfed Ithepreouseswbioh
be purchased for appraxiinately $SOO,0<iKtiti. 2604, m sueh s tne&get inwine, te 'Well as a hovse


                                                          3
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 17 of 54




 iQCiate^ at 312 Uiuoo Si, Hu^soa, ifl Huds&a Coun^ New YoA C^|udst>fl'^ artWQfk, ,an4
 pO Ss^6iKW}rieb,       yp0»tefemNy&S^1»iirfs^repwchas^f6r,              sw



         15,       Wlule ftpt ggimaoe to the iasteat motioxi to dismfes the Pedtiofi, it %aUbe alleged
 fathiseeurfffflid& ^def&lJGowttefnotoiilydtdPi&titfibnwiandoibCTstoespassuponfhepreaifees,
 UlegaUy, and illegsdliy renlOV&i Caa^i,possesjiiens anddo&umssntations, much ofwhieh wasmhe,
 buttiistAe     Ps^ttOiaer and ofhfefs, loc^d nie eyteftey ossw^wiwy to ahoiKeeiat Defiedcsat o-wBed

 m hisnamie solely Inttudsoa C?oucty, but wtiidi I sjteced f, or me^ A«tt sRveay^ars, with&e


IfBmi^ofalawyer) law fimi's ^tetiQngiy, thelis^ ?ffectjv4y iatt4eoiistwctively eyledtig jtae &ojnx

  y eecuptocy to the Hudson real gr&p^ i^d totiding the oiit fipm naft^ving, lay law&il
p6?5essSons, aaciud^iny doflung!

        16.        K :is ^so ^leg$d in (he F^ei^l lawsait and will be alleged ui this court to th6

Decedent andI hftd6 ^ gnfhepcejaustes ih3ucbcoataiaed casli(mme andDeoedeni^) ^ wellas
                                                                                                 1



Decedent's l4st Will aft4T^Sin!663Ero4flie I^etitiQneracinutted^eultiietopoff&esaf^ cfauDiu®
hewastookjutig it?ra J^Ge^^s Wili,;l>urm%<it,i®norVe4.1!feeJSeeedent's Wiil aadallcashinside

(he safe, inelKdu»g cash feat b?teftged W cift, C<jEXEfA*', p^ra, 2?).

        17.       INs Pefitionec^ titeou^h his attoffiey» Joseph M^Ptiai Gft s&>, ^q,, iSi^teafter



^ &eai by servitog tay doom^i at .&? 'peeimses with a Subpeem, Oucfes Tecum dated Apdl 23,
5018. (M]E3EHD")<
        li8.      My attoifysy Infoi'aked &6. CisaasS6that the subpoeioa di<inot Romply withthis
court's rules for tih®issuanee of subpoenas littdeT SC?A 21Q3 and^, CwasSo tooii a6 iUrther
ajetien os   jibe ssbpoeaa.
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 18 of 54




         19..        I tfagie^et' ftnely filed a elmm isgwnstifte estate for not less ton OneNiUfoo
($I^OO,(»((fc6d) Ihnttafsm.orS.^ to coa^isffte atefor&eabove(<<E3QffSE^).
        20,          <^vea&&^ictfhafI ufasBDfservedvritfianyNofieewhatsoever, ifloltfi^ngbiutn©f
iimite4 te & Nfitiee to T^ftm^e» a Nofip6 to Qu^, or say notice wfaateoevsr, tiie retiliQner's


        21.          Noprior applii^tiqii for ^j5eUefT$qyeste^he   infeasb:e6ahei^teferemade.




                                                                   0     110$
Sw&miteb^Ebreme ^BS
  ^            ;         M^S ms-

^otaiyPtti>Iiis

                   PETER PANARO
       Notary PublifcS^ gt NewYork
               N0. 4656134
         .
             eualifi?(i\(\ N.a^sa.u.Coi
   G?Fnffiji?6ion EyBwe?' PebfUBr^2@. 20.-Birt
              CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 19 of 54




     SU&ROQAT^'g <?Om'I': STATEOPNEWYORK
     C<?WTTOPNEWYORK
     h".^r'^^'t^'w-r^^^"i"-^-". ft«h-ff)»i. ^'^'<p*'-<*i'«'^<»^;-*'"'**-*-/-th**^'--i>'i   i-«*-i^N*<^iiw»3^

                                                                                                                       File #2018-1121
     LA4<^A^, t^-XdNsti8^rQ'f
     theESTA1EQFMSmAELBUa LAWH1EAD                                                                             A^ite^lOtON m SiUPPOB3F
                                                                                                                 OftO^MOlESON^l^
                                                                                                                      Oi3P3PO»[ONtQ
                                                                                                                          PEinETlON
    fot ft^% pwsyajtit to]SCPA Actieifc 211®rppssessfoti
    anduse<rf255 W^t 23rd^tt^t, AI%. 20B, Newy<»k
    ^yi ^esteteasse(®i4other rtiUet.                                                                                                     '
                                 .X

    TO TSS,SCm<3K£AT^ COURT, <^UNTy W mw YO»X;

                  PETER PANARO, an ^toeasy duly Ifeeiised tQ. fw&ce ]:swh tite StsEte ofNew York;
    sjfiRnag Ijae fai U&wtng to be true                         undet &<B peii@lty lefpe^tay:


                  1.            Ism. 3dattorney at law, duly Hicettsed to ptS^es is &6 State ofNewY6rk aodifii
    ^edfe^            ov&ts fof die            Sou&.em and Easten                          Districts of Niew   "S'odj L; ^ well as ttie Uai^d Steae$

    Si^ra'a^ Coifit.

                 2.             I ii^kf. iNfi A®ihmatio% m Sla^port ef my ^ieflt, THOMAS MOS^NS'




                 3.            th<i&cts»U^-OBiti&nn^ion andbelief, areasstatedja nayeMant's A^ulavit.

                 4.            TKe Instsof ;Pe^»fiQ&se^ksposs^ssyai and & %sgtrant efeTOctioji in tfais court, oftihe
    eeepecarivg aeart&ifent looted at%55 ^e6t ^ St, A]p(2CE. 'Ni6w YO&:C^. New York, 1001.0,
    (<theprearmses"), wholly cwsjffS.by <tieDece(i6at but o66i$iedbyi(heR@^>Qind^fttQodD»^ew,t,

v^wresidedtQgiaflterforoverswenyearsw.a demestic]partQ®(s3bipassaate.sex.parittfere. As$ucJb,
.




Ujpoftlie id^ajthRfDecedoit,theRfcspondentwas&elaw&loceapant^ndtenaat<?ffihepr^ca&es.
$i»ceiher?wasno liegse,fhsR.eSpofi^Rtis a moaflito tnoB&teiKmt.
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 20 of 54




,
         S<      fee^IJPriDjperty fcaw 332-a p.^prifces 1Q notice to terminate moti&ly tenancy or
 tenancyfiommonthto taoiatfiinAeCity6fNe>'syYorfe, Ifsiiates:

                N6   monttily ieiifiot,   or   ieaaat fi'om   mc)®^to.   mopi tfi,   ^1 t^tafteT
                beyei%6^pdfiowSi^lands^bml<^i%s m liie i^ ^fNew Yorieon
                l3be grounas ofholduig over }& ten» luil^ at jl^asi flui^ day^
                b$15i»r<s^ 6;q>ii>*^.dji <^<feetwm %e iabdfeN«riusag^nt serve
                Aummaeyproie^edittgsiistto^ allow^d.ie bjsSj&rvedb^law,a ;6oii<^
                lift wd^ 6? tite @Sfe(!t that Ae landjtord elects ,to tettnmaite 1&e
                tenancy aaui Aat laaless &e teBfljit; KicnOVN froift 8(K?hpieinises- o^
                As ^ay os w^Iii iis ^TO .esspities jSie'laaaictd wfil commence
                suiniB&y proceet^gs luute the siEatU$@ to l*m6ve stiGJ&! lapffiat.
                ^6r^m. {Wtfthas^Sttftpfhs^^

        ^.      T5i!6 Petftion   must   N dismissed because if is jwisdiG^oarily fi&d fatally deifecrivs

in l3tet, f^w^ N? feeed no paot NQtice to TCTnuaate Poissession of &^ ptginises .isgrtrted f^n
                                                                                                    <


BLeispoa^ent,

        ?;      Tltere jaiust i»$. 5tB^t corttpliaace w& the staftitOTy requiremenfa wftfa a 30 day

Noticeict renawate Ilosses4<?H. 3»M^ Sf, 3^SifmmU Iw^rt Ce^., 64 Misc. 2d 860, 86$.


Ske^tw SS$t.f Qvrp. v. ^sentmwt^ 1<4Misii. 355; seetiSso^ Stwswf^SJi^. v, K-WKwltyCo^

2^ A^t»I»i^. 140i 14§ Beach E[aven 4pte. V; V^lf, 97 Misc. 2d 824. Courts hwe iconsist^ady

ruled l&^i ttiust b^ s&ijCt c^appliafi^ i^'fit lius statutbty itegii&ea&ent to give <»ifftsjurfsdiGyoB.
SMeSnterprvses, Iwe., ^ ftft^n, 17Mi^c, 3d 795<^tK)?)«

                Failure to oompty \w^i: -&e thirty day notice proved fQr i& R?I, 232-a is

jurisdlctioaatly fatal, SM6uia v. 0%'», 10'? RIisc. 2d 114 (App. TeniDL. fSrst Npt. t 1980).

Service ofS Valid .predicate 30 day notice is a^reFeguiate to the Gomaettoeraeut ofaa action for
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 21 of 54




possessionanda warraflt Qfevietioxi. Ohwetown^fs. K ChuChoiftm^Si N.Y, 2«i786(Ct. of
A^,, t989), Sayeee ^eStU^Sf,            o/y.   v.   Wa/wff;l<6 A. D. Si73 a8 lt»epfc» l»9ft).

       7.       hifact,&ilia? '<t@§etve sfiyjaioificeonitfte»esp<mdent tenajaattr^ JiiiSilettancy, th^
r^spofiilent isnota holdov rtettaftt> AsswS^(i&e)pourtlacksjmisdictioa toteraunate th@t^iaKy,
(iespite13ieestabli^uneitf <?ycojifip^etit ^videawthat thefespond®itisan.®bjectiena|bfeteo^t
wairaatiftgremoval". WB Snfefffirkws,^c. y.SffgiSff^siyrast 797.
                WfIERSFG&E^ if 1$ ^s^tfeU y j|»Riye4 tfaat an           order be issued   dSsmissteg flie
^flubi^Gtidn,

DM^:Mgssapeiiua,NewYork
      Novenibef,l4. 20i^


                                                                  ^. ^. ^Am&o. ss.
                                                                 ftttOTrieyfofTHOMASHOSKINS
                                                                 42:16Merrids;Xoad
                                                                 ][^$sapS(itia, mr.I1758
                                                                 5;l6-54l4l60
                                    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 22 of 54
                                                                                                                                                                      ^.^^^l,. ^-   »'. '. '.:v;-. '. e, ^, . ^..^i,^
                                            '.y                                                           ^, -. u4
                                                                                                           .
                                                                                                               ^.;»
                                                                                                        '^»- '
                                                                                                               A;';: A

                                             '. Sl^.:-                                                                                                       , .»-



                                                                                                                                                                                                                   "s
  t' .. ^
   '. . .. .:. . "%." i::
                                                                                                                                                                                                               .
                                                                                                                                                                                                             ' : ^y

                                                                                                                                                                                                                       '-A
     4^,^.:^-;^^ ".
                ,
                                                                                                                                                                                     ::. ^-^                  '....,-^1
                                                                                                                                                                                                                   .




  I" T!:'" 'vv :                                                                                                                                                                        i
                                                                                                                                                                                                         .
                                                                                                                                                                                                              ""^


                                                         L^s,
                                                         ^A-'-' .''                                                           :"l^:i^SV''T^^
                                                                                                                         '^r^fiE.X-
                                                         .


                                                                                                                         .




                                                                                                     *^"s:.:.'SS'..ii;?'; ^ .'^ ^ v"f 'y-. 1'^



                                             ::^:"
                                                                                             '. W^":S?.I- -
                                                                                                         v':^"' .. .  '.:". .    ^^
                                f -.^A^^:- . ':.                                                 ' ^ f?'s^&!^/ '". ... -:...   i->.
                                                                                                   C'M!^^^'   -i^t: '^ ... , ':. ^-'
                                : 'i^i^;" ..                                                       ^^^^^^ ^^? . "" ''. '-:;.
         I. ; I. ... ^^^^. ^. '. ^;'
                                                                                               ..^i'%. :^
                                                                                                     . K-^^^:. .... -. ^                            ^..''.-. : ^ ?*«
                      I                                               '".."
                                                                                                 .   ^^^'.-                              ,
                                                                                                                                             ;. ' ., '<>*"-i'... '. ' 3
                                                                                                                                         '" '^^". -^
                                                                                                     '^.''.^
                                                                                                          TA
                                                                                                                                                             ^.^
                          .
                                      ... ';:^
                              I:' ... ;^ :.                                   ^w^^w^^. i^^' .                                                                              '^
                                                                                                                                                                          :'''
                                                             !..
                                   <y. ^-' /.'                                                                                                                                                                         (.
                               -. :y';^'. " .


^r
                                              -.'...,                                                -';; .^; :S^-'-:^" : :^-:: ". i                                        ^;
?. -'.                                                                ^                         s»;/. wl^. ^'.:!S.'.-^, ' t'..,^%^. . '                                   .
y                                                                     :&^.

I

                                                                                               ^m:^"7''^"^-^
                                                                                              ^. '. :^"^r./
                                                                                          ^i:;. ^;'.:',.%.:-.r:
                                                                                          ^^^iA         -^!!''r..:::. ,.                                     '
                                                                                                                                                                     '' . .
                                                                              .. <   "'"'' N^:'si^-?', '.^/^, !.. -.. J .,.. ;..'
                                                                                     ..
                                           . ,<k.^

                                             '.. '/..'



                                                                          ,
                                                                              :'_                A':...-. :?^'t^lM!*
                                                                                                               '   "   ''..   '   ''.   '-'-..             .'..
                                                                                                                                                                   f^ws^y1
                                                                                                                                                                                                              .I



                                                                                                                                                                 "^f
                                  . "..'. .. '!'                          ^.. '..^                                 '^'? F'- ^s. ^-.. ^                    A^ TK-'.Jl'-'^ '^.

            t
                     ;. -.A'^
            i .'..'';'^':y.   ":^
                                     J. I;" <- .,. .

                    -1, . :... t'":'^, ''

                      ^<
                                                     '" i
                                                                      .
                                                                          ^ "./'^'*>!^:'1(<?^WII""... '.
                                                                                                                                                                                                         ' ^'
                                                                                                                                                                                                         '/
                                                                                                                                                                                                         .




                                                                                                       ;1&.                                  ':ffs%....-
             CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 23 of 54




                          Case 3.:a.§^v-07732-VS@ DocuffientS Pited 0^/05/18 ^ ?eiof2
  AO W^ew., Oftja) SumflieBs in « CK({1 A<!tij ,



                                       UmTED STATBSDlgf^CT C^IXT
                                                                     fertte
                                                      Sbyth^m Oisttitit pfNe^yorkEl
                  'niomasi^w^nee'Hosktns                               )
                                                                       )
                                                                      .)

                                  V.
                                                                       )
                                                                                  Civil Apttoa NO. 1:18-ey..f?7732
                                                                       )
 Tafflrrtara l-Wbead, poni@Ids;6R L?whead. Tswnda J.                   )
                    3, Sranclsnv. Law^ead
                                                                       )


                            'Stfuuttihifs}                             )

                                                   SUMMONm A CitVIELACTION

                                       'SWVfe&{OaWandAvenue
                                        AcisUft, Mirin<siota SS812




          Wittija2t ^ay?;a%r,$eivicieoflfaissuiiuaenssjiysa(not                                                 lt)-Rr^^ifyoB
are^.fa?Uni-tieii6t&^8w 9 tNlt^ iStetes a. gwoy,-araaofees? i                                                   iciiib&diitm^. d^
P, J2:(a)(2)or,0).-;youmustscrysenibplaartiffauatriwscte                                                                     st2ef
                                               Jlie answerOFftlOtl
WfedsKea&isifefltidadd^S .aire;
                                       4£-t$.Merriet<.foad
                                       M&issap^qua,NtewYoiKTITgg



         Ifyauftiiltowgohd. jydgsiCTifliydefault'willIwent^^d agaiwtyaufortherelfefdemandeiim thecompiaittf.
You alsoiasastfilfeyeurwisweroriftptionWtfh(he^owt.


                                                                                    OLESKOFCOURT

iDate:            a/5/2p.I8                                                                         /S/P, N£Ptyi<E
                                                                                               SighallW6f ^ or$Sps/y{J'eft
                                                       i^. ^^.. \
                                                    ifc-:                  . 3;
                                                              .+


                                                                                                       £^f{CS[r A
           CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 24 of 54




                       C^e±i8-GV-0773^VSB DoatmentS Fiied09/Q5/^ P@@e^Qf2
AO*tfl{&<!>».06/12)SuwffloffiHiy, ClY4A»u»BflP4g§%
CMlAeCioiiNi?. 1:18..c^077a2

                                                         yROo3?ors»fi¥iCE
                   ( si^ehfhovldiitotb&JfiUSwfhi/teeffWwi^&reyftireiSby^ed.A ^. f. ^)
          ThissumaoasSatftitimeifwawSieSsnd^tU,ifvny),


          01                                                         idaaleltQjWe)
                                                                                 Wfiieie}                                ; or

         £3
                                                                                                                                 rft
                                               ,
                                                   goSroaifeA a wyy to    the tadividUal's last   iai<?^ Address;   &r


         0 t serv^^^estanraitosop(n^w^^Widtu^                                                                                     , whois
                                                                    OB
                                                                                 mffteeji                                ; or

         @ I r^caied tfis^uffiiiilOriA imox-ecyfed Because                                                                             ; 81

         OOtt



                                               forti-aveI^ttd'S                      fo:i!.siaviCfis, fc!Tfl, totalgf$          Q^

         I <tesl!Wetmder^tisalfyefge^tiiryihstfbistnfonsatioBis;taiB,


D^e;




                                                                                        fv-hft^wayteiaii:!^




                                                                                            :$enferrs.^cess

                                                            'etc:
        CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 25 of 54




                   Case ;L:18-cv-Q7732 DdGUmentl t=iied 0^24/18 13a9eif>fl2.



     ttNlTED SfATgg m§TRieTCOU%t
     MlTTHERN.DISTRT^rQP^fiWVORJC

     Thomas I-aMvfeftte^skiisis,

                             Ptamtiff,                       Ca^^o.

                    -ajgainfit-                              GOMfrLAlNT
     Tany!tiara,U^eaa, Soaaldsen t-awi^d,                    JviyTpa] Requested
     TawHdaJ. Biddopd, SraifidOiiV-. ^beed,
                             IScfendwt



                                              INT&Q3STTCTION
            }.      ThisCQffiptet »isesoutofthtssKddea 0 premature deathof^Kshael Blair
    Uwhead("Blai^^ QDff^ffii&ftiiflgofMarch 14,SQ18,glairsuffer&i9 m^ivebeart attack.
    Forfee?eveiayewsdiatpraeeeded thatfateftil tnOmirig, BUwsfidPlaifitifFThomas |X<?skins
    C'PlainiifF'or"Toift*')wareins.Iive-in(©nimittesd,.long-tenUT6tnanticf^tiapslup; Ke^iite
    MiSyitifs eRfoite tov^lvs     hiw   by adwinisti^g C^l, Kiair died.

            2.      Wtetfollowesd w^s& Nghlyor^inized tioftspi. raeiybyland«inoogfe^fic&asdaHfs
    to eonvert 'asoiusli cash,pwsoftal t>r^erty, 4oGinoent{; asdpoiisessiens fromthetwoprop^ties
    ihatTCCTw<iSlaiFsha d andlivedinN-^V«rs^veayeeKis anapsittinentin1EstcwyorkCity^Q.
    atouseinHud^ift,NwYork.

            3.     Asset forthtnoi$ ftiliyNtow, theBcfendarits employed muhipte illegal, tortiRus,
    afiduirietN<^imean^teenterPlamtiirsa^arttfiehtsndwn»o^«HyconvertPIatnUff'^. ^eirtpnaI
    pr©Ti^ty,BadudtRg butfaotUltuted to; (i) caultiplc andfcnowing tiRespaSses wtQ t&&^few 'y<nl<
.




    residenoe; (ji) breakingmto a safelocated tnPlaintiff's aparttnent andremoviag allcaslhand
    dioeucnsentjS, infiluding onhaitjsIseii&vedt^ beglair'ii LastWillaBdTest«m«ttt; (ill) &eati.hg
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 26 of 54




                  Gase i:18-cv. om2 l;>oeyffi@nt j. Fited 08/24/18 Page ^ of 12



 ftauidtdeat dooiucaeatsan^f»ra?ehtif»g tiliesetothi?P6U<?eDepgrtms&tia Hudson, Nes?York to
giy^th^misijaapressi&n thatftisyhada }e^t right to theTiadsonliwa^; aftd (ly) atl.ei^^tiiig 10


man&^wtient company andPIaintifFs agents. PleNiSrhas(ienis.ndcdthatD^fefldflntS return the

property tfc&t.tb&yc(»:iTv®rt@4,but fesyhsvesteadfaslly iBfused.

            4.     At dllrtslevaftttimes,t>ef<a}^Afitsh?vea^^d withintent, inalisccand.depraved
tH^ijlfeceaep to Plalatififs eiitreme suBbring in thewiake offiNr's dfeMb, Indeted, fesy
strate^eally irtitisted PIainttfiFsgritfflnd ShoekfoNip pffect tbCTrmisdeeds. ThtS l&wsyit$esks
the jCeituri 6fpl%iieffs ptopi erty and additional   coiupsfflsAtion   as   dfewesd by Jasr,   includi:tig
coRlpeosatpryatid punitive damages.

                                     ^miS&JtCTIONAN&.^NUS
            5.     fWsGowtlissjurisdieiiea overthisaciti0n^ursuaititto28US.C. §13$2bece.ysfe
thesTs is   cempl^e dive(sit^<?fo[tiziensh(p Ibj Btwccsn PIgiatiflfand Defendams and ffie am@'Hnt. iA

eo&Snveraysstcee^s$75,000.

            6.     Ws Courthasphonaljurisdibfioayvw all Defendantsmdwlt^y £;PLtll§ 3 02
becausefill oftheD^fendftRtecdinmitte^:atbrtiousaetwithmNfwYprkStefs a. ftd/orcomputted
tortiofts

            7.     Vcaueisprop®-inthis dastrictpursttatif to 2SU.S..C. §1^91(lb}(2) in tliat a
sybsteitial jpert of&e evaiis or offlissiojiui givSsgri^e fc the claims p.ecuit&din the Stouthem

Dis&ict6fNcw^Yo:!r]<. Venufiis alsopropermdw28U/S.C. §l3ei0a3(^ becaiiiSe& sfl5>stantia}
partofproperty that isdiesubjisctofAcaoUoinis situatediri theSQiiithempistncit ofNewYork,
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 27 of 54



                 Case a.:1.8-cv-07732 ©OGumentl Fft^68/84/lB PaQ^'3, ^12



                                                 P RT S
 I.       HLAtHTIFFS

          8.      At @!|, rdev!rot times, Th6iroas Lawrence tio^dife sesid^ in, ao^ is-tte sole
 occupantof.feeapartm^ittoNew/yori;Couiitykflpwaas255 W
                                                      . sst23Tf}Strsst,Apt 2. CE,New
 YeA, MewYorlc10011fthe"apartnienl" Qr<kNewYotkresidericte"), PNnt^Sralso eiyoys B
 lAwNtwascyina toti&eiflQdltttnbiaCoMty,NgwYoTb, k. nownas312UaiwSt.,Hudson,
 New   Y0?k,   12534 (. the "Hudson ftouse").   :PIfimrii6?Sft4 Slait We<e w^ eoinroifted   TClalioashifr for

thepastsevoiyearsand,upufttil thetimeofMsde9t&, lived inbothproperties »g6ther as a
   W)0.

n.        DEflENDANTS



Stateo^Minties&ta. HeisaIs^ysr licensed topraetiiDeIdwin,ffieStateofMmricsotav/he
aiaintaiiis att pffiee at S06 West Q5kl?ffiiAv6Bue. Austin
                                                                Mtoaesiyta, 359ia. He i§ tfa6 broker     af

thedecedent,Blair L^wtiead.

        10.      At altrele'vanttim^s,Denal^bnUwtte^d ("Dpn")isa citizenof%eSl4teof
Minnesota. Be^ & i&wyv]ic<Bteedtopracfic®lawfHthe.§&teoyMijwesots wbos^Btams aa
officeAt5Q6WestOaklandAveaue, At^m ^tnftc?6ta, 55912. Heisthefather0f(hedecedent,
©lairLawitead.

        11,      At &1Irelevaat times, Tartuttara Lsvfhe^ ('"nimray") isa ffilizm offhe Slate of
Mjoflesota. §h6is thepotfaer offt? deecitfsnt, BlaifLawhead.

        12.     At aUysfcvant dmi^, Tawid&Jearfte. SfekfOTd CTawnda") isa dtizen ofthe State
ofMinnesota. Skeis th.e lister offfifiiieeedient-Stait Uw^fiad.
   CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 28 of 54




                C^$ 3. ;^"cvfcQ77S2 DocumeftEl File^ 08/24/18                          f>age4Qfl§



                                        EA.£a ALAUEJEOAtIOm
         1-3. .On themotaing ofVaiseh M, 26:18,SlajrSttJi^c6d & masaiv^ heartattack, JD^spjfe
Plaj ntlfPs effcc?ts   to   iisvtwNm   tlia-flv^b CFStt   Blair di^.


         14.     Whatfoll{»wN wasa bi^&y argviizeii Conipi^y byfheDefeadants todcsfi%ud
aadd^priv^ Playitiffoftirs K%senalproperty aitdhis lawfelpossessKas iuadrensney te tl»New
Y<i.ric resideBceBail Ae t&dsoft housife

         15..    'Wiithin hofipu-so'fNN^'toldQfBlafr's deaih, D^EendaatSs Bicting m tp^^rt and

w^fet&tent, d'eploysd BratidpftaiidtawDdatpgotoN^wyoA City mtfatbecx.presspu^iBSfiDf
ceeveFtmg as nuaeli ea^la and pGtsonal property            as   possible WitliiOyt aisy jcgsl asfQvasty to do so,
and wtHlOUt"Utt&K" fitiin ? 6<)urt ^.coroptsisratjmsdiction.                The   tw©a%eartei,    yiiu^vh6 d,   ?t




   iatiffnstoffied, ThSy itc^o^ted .PlMMSffioffljetofobyand djBmaiidei that th^y b^sitowedto

sfeyin tbef^artotent SiStl inshodk{^m Slaur-'s deatb-^whidtocsun"edQn)ybi(3Uisesrlier--md
ha^ogao FeasQntft Wievc {hatgrandoft (a-lawyer) orTawnda w^il&t>^ia'i%unlaftfu]Jy:pr
wa$ti»ic£dly,Matoliffadlowiad^es'Q^datits into(ti$ftpifftiawt.
        16.      Jtsoohlyecaine $(rp&r^ht ttaft:taswasaot&ee&se. R:a&®,,6randoR aiid
tawiidii-^actiiig at @»^o?(pi!esa diraetion t»fT?miiny iteho ifvasdireGliag ia^n(tfthe aotiytiy by
teleph.ene-engaged mnust^ndiact wherem Brandoil. Tawaia, Midseveral knewnfiadtiste&own


wasfeeso'lepftipertyofPlaintiff.
                                              f



        17,      Up<»Qfafomiationati^Wtef»'Biair's I..8stWillandTestamisnf wasamoTigthe
documeats tliat t).efefi4a)nitewon^'fiinyrem<»v$dIsofa 0 preautses.

        1?.      OnMarch 36, 2018,Defendants lo^cd Pt^iiifeffiout 0.f.%$oiwnapartm^ and
invited wkAown people lo tfaispyeittises. Aftef Plaintiff fiRaUy regained eatty inito hisgpariment,
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 29 of 54



                 Case :L;3.8-cv"'07?'3 Document 1 Filed 0.8/S4/liB P^@^5j&fi2


 heordetedaftunkflo'frn ^omaii ^ wasJetMo Iheapaitaieniby theDefen^ts to Jeavfe At
 Dfefei daritst (astiuction, sh^ teiuSAd to do so.


          '19.    Oil ^ TOQmtnjg;ofM'arcfa 1%2018, yiaintiffdis^^ed liliatDefei4&nfeh6d
 ransacked ?tefjff9 s closet Etn4 rifled through hie petisoii&l p^fas       CTd    bplongin^s, wliicli
 ?iSainti-ffspecifieall1y inslntipted Defendantsn<rttodo. IPlairtti^.aiSo<fis06y^gdti(a(valiSBble
 pK ipertyIiad beeh r®r96V6cl'ft%>rti the apartmeiit {11 h(s absence, . mwfeot^vliieli, w^ N^ sole

 propi stty.


          2Q,    At (h^ point:, PlaintiffunequivocaJily told Bfi&fidop to leave tfae apaflEmwst.
Brandon w&sed add tailed Ta^nida, wlio»         n   tyro, ^llpd the   police.    The pi atiee afit'ived apd


fctittfitniedihatStaftdof, TawiidStod othBrsfe^Iia3aUowedtoimgaity ^6r fterosideneelad
H&Ttgfatto beteBlo-eaiiiS !>!hoiildiT®iV<?Nlfnedi&teiy, N^vert:be3cs5^n6toi'»iydid36(itici36ft stayii}
&&^pa.rlmen.t wifliotel^ern'iisstort, liehadhiste^iagedcldrenc@mptotilelELpSriaiteal,tiaiBvited,
toassist©efeidantsinintib&rmtpntioita], yflauftomM, unlawfid. aiuitinetlucal activities.
         21,     Onth6eiveni-HgofMaFeh ,17.20l8. P}aintift(i?riea ^epoHpe toreportthat
SrandonandhisehMAfinrefestidtole^vBthes.psitmgnfandhadnettoved tti^ilyvaiu^le
property ft@Bi tifeg! p?$Dafiies, The p:QUce;affivisd   and sgaui wfottncd      Br^hfloo fliat N 'bad no right

^ be in fe^jtparfcaent. W^es^wrsftised t&lea^, ^y es.i?orts^l htm out.

         22,     Duiingth?timedifltBiefendiBits warem theapai^ment, Def^iiiajKsadmtt (hat
&&y eutopm a&ddestr@yed a safe, -^hjEcKw.aslOGated in a closet oftlie T^ielefa<:^ gndremoved
&l!wshafad(iocsments fern thosaf& BIair'sLa§tWiHandT^staroenl K believedtohavebeai
intfte.gaffe,

        23.      AAon^th^o&ervaluabfeiieaai$rcfflovcdbyOefendants afiamembers ofhis
family&y?rthecQurseofffiv.eratdaysindude,totar?AotluNled t..o,mitlttplevaluablevrolins,
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 30 of 54




                  Casei;18^ev-oy?32 DoWinentl Ni@d0§/24/18 Rageg©fl2


 cash, jp^ea^, ^casi^H^, andothelc possessiocs, einch ofwbteh wasPlainLitPs soleyopfsty,
 'Uisy also^qteaiiexpensiveViblmth^waui(hesolepffiperty eiTatf6ighte<»r'^ho h.a4feftm»i5te4it
 teBIaur6&^stitiegaired. J^&ncteasacted'sriftl&teiitaad:ii?ntfi@iilt;a3RylegalayfliQrityorLetters
 Test^roaitary orWS^ssofAdmuusuation firomany<iourtofotfttiptitent ;ren$di<;tion,
         34.          TTie r^ftpval   bflhe^op^tyis clearly visible on sutvwllaQcie videotape vi?tei eb



 witNutwth(iri^tion, andwitftoxitPtoT Stifp*^0Wleage, a?ns%fo^l»er^

         25.          Insddjticfa to ^ aNvti, Plaintiffalsoci^oys a leg^l teaaaty to theprftnises
 locatedy 312Uni6n'St;»J-tudson,NewYeyk. DfifeodantS.&i&Si[:tginWssftAa.adwiflieUtl^t^s
ifyomaay. eDurtGfeomyetefttlyiisdicyop, SQugbLtoh&VelteHydsDnCouoly's'SIieriff's oSteg


e&ttyto hieownr^iidetteSs: &i»4WX.i^SS.o hisownproperisy. "RieHudsoa Cffs^ty Sfaterifi'g e%Ge
told DefendatiteuneqiuivDcaltythat tiisy Aad n6 ri^it           to eittisr   the Nydsan hiftise. Undetensed,

Defisadants,uyorito%>nft^i&n andNltef,-fotsgeddoctanwtsusit^tht; lettettigad eoritD&n:
l^wfeead'slawpr&dioeaadfax^it toajuiiier@gi?et-ftttNjFTudsonCbixntyShemfPsoffice,


hoiise. ,NotteoWfe^fe&ttlbetaw/he&dliettBpwas& fiirgety^^ w^. in^y ev<git,l^aUjy
loSilfflciefittovM£>^ndartt§ with^nyAuthoritytowtei-th^premises,to alo^i^v^t


tbeiiocfes andtbe&lsrtn teonipdny toohaiigefhe securitywde. ,Jt*]airit<ffts nowUTl&bleto:&iit@-the
pT cuiises   or use   firiy ofhlg inyhipte   possessions   withm the IIdjd^ii     houso..
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 31 of 54




                     Ca^el;18-ev"oy?32         GDaimientl Filed 08/24/18 Page 7 of 12



                                               LArorSPORI^LIEE'

                                         JBGRST CLAIK!lFORKSt,n51P

                                       Twspfsss:(dfisiastfiQPcfendiants)
             N-       PNntiiffiFepsats, re-allege,   aid iiieorpQ catel^ r<^fa?cti^e ^aeh and ovfefy 8ll:e^ati<m


 set forth Ss iffully setforth heEein.

             l!?.     Plaintiffisourrenllythc soiela-wftil'tenant oftheNewyoek resj^fencs.
             28.      Deffeatian^,actingwi!tliirtt^ 6rNoy^ness, r^eattediyrefused-toleave
 ftafctifi'?NewY^ icesiderice, eveoafteril!Jaimiffartd the^olieetQldtieiti thdttheyh&<iOQ
 l.egalriglritobeftere.

             29.      Defea4tots, aetfiijgwith iataitorr©s}clgs&R6S$,ijWifedNcfWa^indyrikiiown


uiiatitiiprized. vnla-n'ftil, finawkelMcalacAivtries.

             30. B^sadants,acitfngwidiNwtorretstel^sisriess,exeeededanyauthoritytfiatthey
weregivent6ent6rthepropertybyengaging,inillegalandugeihicaidct?,foplud.ing,bwtiimited


property'bymulfeiple fhtrd^rtjles, ; (3)admittedlyWeatdngintoa $afeQB%e:)3«>^Ayssd


feslongitigs,^liidt PlainitiiTspeGaifieatlyInstnicted&efendaolsnotto<S6;^ (S)t^n&^ngsasb
SfiS. ^exsp^-pT ffsWy from &e spaittlliait.

         3.1.        'Defendants also pQoumtjted trisspass tbrotighftaudanda@6^ttomi.dcadagentspf
the Hudsott        County PoHcse DepiarhaQal   lo . dia&ge thfe   locks   d'riiHCTt tsbde ofth. g Hu.dsoh house,

wi& the egress puitgose ofdenyf ng Pldiiirtiffaffi=esi5 te his tome          te   whicli fae enjoys   A   legat
tea1»t<iy>
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 32 of 54




                Case i:ia-GV<07T3^ POGiimentl Ffled 08/24/18 Page 8 of 12



         32-     iD'eSEindants' induct Ms tsa.vs^d Piaiiitiffto su^ain suiistgiib'al .moneNry sadnon-
 aa^aetei y dsteiftges   grsattyexceedfag$75, 606. 00.

         33.     Plateliff§$6l^ allleg^ and$qtufabie Ni&fftsgltowed bylaw, indudtog into alia
mjiuicitive reiirf. r6stiftitt0fl, disgpfgejnwt of'profite. ;compei^atpry. ag4pynNve damages, :8nd
all <3ainag^ig a}l&v?C!d .t>yl&w:io-t!>e paid by IheDj6fiaadante< fiUoisey tees fia.d cbsts, ' m6 g -ftnd
posl-jKdgneut thteiie^. PiSitifiVedamag&sare also appropriate biscauseDeTeniJanits gcted mtb

actual maliGc t6 harmpiaiintiffwd ISn-wanlon, willfiil or reekkgs di$rti|,ar^l i6fPlsintifF& fishts,
                                   SECONDCLAIMFORREUEE



         34.     'flamyffr^pcat^r&. sl
set Bsrthss iffaUy.setfcrth herein.

        35.      ClsifttifFlTasa-pogs^soryrijghtCirjiri.terestm ^11efthepropertytotheNewVorie
tesidea^eand tli^ %dsQ6.h&us:e.

        36.      Detei dattts, mdj. viduslly and tbroQjgh fe&lr agtefafs. tey« '(woBgMiy and

inteiaaiiOi^UyNQ-fer^witfaPN&tlffs possessoiyiaciteestw ^ ^pefty% (heNewYorfe
CMldCTiccby; <1)breakaftguUO a safe6nthepfflperty^ ^(KOViiG^ifccontents, inclirfiag
                                                s; aad^2} removing property j&oni the apaftrn®it,
ipclvdiag multii^lej . valua&te tq&y. ns, p^i^iS, d6i3urft<srite, .and otter possessions, inyph ofwhich
wasBaifitifPs solepjp&^erty.

        37.     riaiatiffhas demartdea flter^Uitt;ofthis property btt Refendaflts haverefosed.

        38.     Dafeftdants,iadividualiywdthr&i%li t'hwagents,havewroflgiunyjaad
intentiomliy inferfe-edwifeftiaintypspoSs^soryintertetm th^^ropfaty intheHudsonfeoaefey
ysiogtri^eery, frsud,»nd4eccsi:ilte deoyPl&jnttff accessto:hisproperty, iflGiudin, g etothmg, art
w®tk.pdpecs, d. igbes,agtiquesBftd othfiFV&luaMes.



                                                     s
           CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 33 of 54




                          easel:18*cv-07732 Dogymentl Pted 0@/24A8 Page 9 of 12


                 3@.

    .
        haVte rej^sjed.

                40,                                                                                            l-nte-




                41.        Haintiffseeksallte^ a&dequj^le reli&fasallowBdbylaw,jncludinginter&lia
    iiyumfivcrelief,restitutien,disgorgemeaitof^ctfits, eciatpens^toiy<andyun:i6ve^aaifig^s,arid
    all 4)      ages 4lltiw&sl   by l.siw to be p&id by the t3efantla ts,, attorney fees and eos^,   and. prfef @nd

    post-jud^nent jinterest. PuiuByfe ^attiagies ^re ?lso ap®>r0isi3?iteb6cwse Dsfendagts acted with

    actual ittalfce to Iiaren PIaiRtiff1 and in wafitet i, willftil   of reddfite   disregacd ofpNntiff's nght's.

                                            TJBRt) GLAm POftX UE^



                42.       Plainu-fftejseate, inB-allege,^ teeQipora^ byw®2 nc?eaeh a. nd e. v«yalltegation
    setforthasif&Uysetfo fawein.

               4$.        Defoiidattts eiigagedina <sivy6orist»i3racy inQieirUHJAW&Itrespas&^d
    <eov@r8i<snofproperty* Etefcindants' co'nspira^atid aetsio&r&jgicagce (heipeofare aiteged m
    4<?tsa,I inAiiitCioniplaial,mGludihg;withoutIwajt&tion,inPIamtifFsCoUtitfortrespass (.yi.d
    convei-s^rt, , SucIiAllTeggtiQhJs sre .sp^fically mcoqi»6fto6ad 'hvsem.
               44.        D^ndants aeted with& ©Mn-mtiaundeRg^dittg &Bdd&sjgpto commit antewfal
acts,asallegedhe*<sm,and^cled. purpo. sely, wiitout a r^teonable prl&wfel excu$&, which
direeHyeftusedthe injUTiesaUegeci'hsi-cia.
.




               45.        befendantsactedwithmalice,putposely, ifttefttiooally, tajalawfyily, 6ndwithout a
reasonable c'fla'wfttl <sxcuse.
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 34 of 54




                 Cas@l:lg-GV^)77$2 DocumentA F({e4 0^/24/18 page 10of 12


           4$.        Defisadiin^ eo^ticT. iDfurtTieraBt^ offte feonspiraoy Scribed herein wasnot

 merepar^l^ pondufitbecause eaGhDefendaot aeie4 &i eoniSisrt te Suid:iigain§t tiiiePlafetiiT^
 interest.

           47,    JpEifeodants'   conspiracy; and De^sodants' 'ifiNntiott&l^ recldfc^s gitd negligeijit

 actionsandottiissions inftrtheran^-t^rBOf, payfiedQiedireet^foreseeable losses allied
 S^Fcan,

           48.    Defendant* tniseonduct       does sot   coacem a   discrete   ev<Mit.   Rathta, iijt involves iut

Wgfiinsconspiracytosteal,deprive,Cdriwrt,^n6&faydPWntisff'outOfMsn^itfet realaad
persopalprop^tylDX^-e&t fade&i,theeonspiracyisstill activeafide@iitinu6sto depHvePIeiotift'
ofUs ri^tfal Teat and ^exsowl pro'pesty inltefest.

           4?.    Plaintiffsfeelcss!lteg&laad®[uitableTeli»fasalloyedbyJaw,irtdy^ihginteralia
jnjuncttve reUef, restitiftion, ais^rgsan^it (^fpSQSfs, compcgasat<wy wdpuffltive daa&ges, &id
all damages &tl0i»^a^ey}aw to be paid by the 6cfendaats, attoni<jiyf^ss and
                                                                            css^ and -pt^-saS

pEis^yd. gment interest


                                    ;POmTMC<LA             PQS.B&-1EF
                               UajusiEnndimeat(a^Sastalil&efieadants)
        5:0.     PlamtiffTBpeats, r^lfege, and ineorpQTftte liy refisrecEe          each ijavS ey^y gllegstjon

Setfoift &Stffylly s$t fi>T»hhereJB.

        ^1.      Asanexpeetea^ iijtendefiresyltQfSssSreensteitiuswon^iflg:as:setfOith m
iSiisClQinpilaiiit,Defendantshavepwfitedandbe&efitedIrofi'ii. t^r iErespas^ilitoQieftpartment
md eon\i»ejcsion 6fcash, pejtso&al property, dooyments aadpossessiotts irem <h0premise, mydi
ofwhieh »gs Plain^'ff's sole pB ajierty.

        55,      DeFSrtdanils wer aw?re oftfii^se RbVioys^wefits, aiidtheir fetendoit offee .
b^icifitis uciju?(.


                                                      10
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 35 of 54



                 Case l:18-cv07?32 Doeymentl PyeCt 08/24/ig Psgiellofi^



           53.     JE»^feridan<3s fo^veunjustly retained benefits to thedetriment ofnaintii¥,, aftd
Defen<iantei 1'etentien ofsadl benefite vipl6if<          <tj^ fliAdiainctitgl pnTi^lc?o^t!iSticei e^yt'^',   flnd


go<?d6ons6i6nee>



to   PteintiieF ; -gnd awardinjg $BG^ othw, JExBtiier,   and difffitorit t<BUefa4 Ns H^Uciirable CSeiJrt niay


deemjiast;

                                           GRAYER FQfeREl/IOEF

          55.      PIaihfifFrespsctfany reqsesfs tl»efeUowrtg relieffbstthis C<yy]rl tentersn oTderof

judgiaeni igi'Afltifig ^11reliefrequested in^hjs eQrnplaiai:, aad/orallow&i atlaw o
                                                                                  . rm ^iTy,
iftclydidg;

                  9.

                           pnaHisfis;

                  b,
                  c.       Punitived^&gss;
                  e.


                  f.       filsgoxgea^t ofijt^tfsf enriplyit^y
                  g.       Foy^ture, diAgcit-gemi ent, Tes^tytfofl aad/or divestiture ^fpiroe^ed? ^nd

                           assets;

                  h.       Attorney' feesi

                  i.       Costs and ex.jEiBSseSaofsuit;

                 j.        Pffe-dtid70st-jud(gDuSn. t :in^;res]C;and

                  k.       Such othec midfertfternetfefas thte COtttt tleem^ aptffoprigte,




                                                          u
 CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 36 of 54




         Casei:lQ-(;v-Q7732 QGoyniSnta. Piled68/24/1^ Page12of12


OATJ3D: NpwYtt(k, NewYeiFk
        My 24, 2018
                                       Tfiic LawOffice<rf?eter :I*aaeFO



                                       SS"s
                                          Ii®ter?'aaaric>
                                              Uesi^@a6t. ?o<h
                                       W6 Mcsrrick: Itead
                                       Mas^'aeqs^Newy^de 11758
                                       Attoa-o^s&r ThomasHiEssidtts




                                  12
                                                                                                                                                                                     T^"ry-- -s?. ---
                                                                                                                                                                                                                                               ?. ';-
                                                                                                                                                                                                                                             '<A-
CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 37 of 54




                                                                                                                                                                                                           -^--.;;';7-"!",
                                                                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                                l^
                                                                                                                                                                                                                                                         '-T^^
                                                                      a-4 "T?'^' .... i;-^B:^":'*«-^w?s^^. ... . ""'^^--h^^^g^. ^lg;!
                                                                                                                                                                                                                                                                J.
                                                                                                                                                                                                                                                                .
                                                                                        *---^p^- ^. -.»^-^w^.. -^^.. o.^w^S.,, -^ ". »" ... . ;«^u.. "..!. .... ii.*.-. ^.., ^ . &.... -.. -.^. _.. ^ ...
                                                                                            y         - ..  '    -^. ^^...,... -.^.. ^. .. ^ . ;u u-"^b'.. ^^^-. ^. ^--.-^. -"....^^.. ^.a..^.,. ..... ... ^^...., ;, ^^.. ^, .
                                                                                                                                                                            .
                                                                                                                                                                                i. /;.\ . "   ' ,, \,   '.*...               .   .        _.
                                                                                                                                                                                                                                     '*". ' .. .. --.r
                                                                                                                                                                                                                                     .
                                                                                                                                                                        -.>.
                                                                                                                                                                        .
                                                                      .   -]l;. >-ii.
                                                                                                                                                                                       ^.                                                   :.
                                                                                                                                                                                                                                           s^^^'--&^^9ivi3^K^
         CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 38 of 54




                                               PfcTEfi PAHARO
                                                 ATTONM^Y At l^M
                                                 <4B'ie MeRttiii£')<
                                                             f?pA.b
                                               MA.ssApeeuA, »y if?s8
                                                  e   MAIL; Ltoi iqffspt. cftrn
f. ELEPKONE:: SI®.54|-'B- P                                                                        TEL. ECOPIERi ?ie-&4. 1-?es&



                                                                                  A]|iriI5, 2018

     fiETUW??:]RECSt!PT $EOU:
     A^. m^sr (XASS^AIL

    506 WestOaklandAveaue
    Austii4l^'^i2

    Mr. Braad&a VaughHLtWh^dd
    ^!OlNfflfc%g!t
    Austin, .MN 55912

    Rei MattferofTliomas fi[o$latts v. BrflilKlott L&whead,M gl,
    Deai-Mr-. La.whead:

               PI-SAS^BfiAi)VT$E]0 thiitI have.beenretatoed byT^Q^AS HOSKJNS("my pUent"
    @r^IO 5j6'£^I1sseDt     his UI1Brest :in SCEW^ftiMtere as ^wstyo^
                                                                      your sister^TAWANDA
    gIGKJF^yS<it%a^ada"5, 3?oyr duMren, »nd<Am jEcoI&etiye^ niimb^^fydvF^mKiy*')
    Jwfl?N^Se^ ^RQBdi^ u»^                       to ftesp^, ^Qeii^fei^m^ Sna!

    %jS^tts| liaiassEgaat atrf. c^ffv6rsi6il. As .y@v.toow^ oy cl&rtt and'yotff':fetQtI:t^r» M^^^
    SXA]^. ^A'WSE^ C'Nair"), werfe m & conuftitted ail'attonStup fcff yKi^veH. vraas Drier .to^

    oooperafive apartoaj&nt I^^l at25.5 .W^i: S3-'*1 .Sts Ayt 2 <3i,,NYC, ^r7lQO^ li"ww6^f).
                                                                                     -      -       -.
                                                                                                             -   .
    As   sl   h, my pU^iit is s la-wilid and tegal tenanit: eftlae pi'&oises.

              ^pi&cifi<Nly,   aiy^ &U^rt i^i^$ . ga^ that ^s partaey^ Bilaa, su^enly                     atid . y.ne3cpectantly
    QgSBedw M®^M, 2018 after sa@^itiga ^tea heart EittEide, 1 amiofbnsedaatwftfaibl&ou^
    yw an<3/or swetd ffl.mhens o.f-yp^- ®i^ly re ared st- &e. ^fimisfes Aoffl ^§N$"5
    Mifiiaf^ ^Vi&fiyt a^Qti^ to 60 so and w&Kft ^l.etters" ^oai % ^Qurt, Qfieb^t^
   juri^icfeui, sn<|ei^aged^itt^lsetiiidi^t -whessmy6VLwS/faSfsywdmea^xsatyw^^Sy
    reifi^ved easfi, ptop(grty,   4<3i6Nteif^aiii4|iosssssioM S-effl fe pt-eaBiis^.             iiiu6h ofwl!u<sfcL -vws&e
    propeiRty Qt'my dient. I amiflfofl-his^ fhatiBnlo^st .pn^ QftHbsg documents thatyou .moag&Iiy
    removed Soffllie preinises mplvded & Usf 'Will .and Testament iiiat you W»e msfrus%dto
    yemoye by your .aioi&er, vm telephone ,'converaati<ift,. whieh i@ cotroborat^j, fey .wittiesses'Emd




                                                                                                   ^K^/-8rr "g
            CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 39 of 54




                  lya idso aiforoied^ by ray ^jat, tiiat yo'Ui ^ as. sttom&y at law, aiid as sudi yQu laaew,
        or should hai?6l^ie'wa,ItiatywcwdSinot.F^ntiQveproperty ftom t^ pr^ni^es VKMi<S^Letters
        .




        issued ..fi^m a,cduri ofeonapetent j-uri^cfioti, ^ven iif^uita&e 'ttte Oti^fi^!ie-E>(»ffito^t;
        did uoi re&ove a. ias.t^. gudl^ifta^ a^ ^esBit^ partner uader gu^^ dteo^^
                    and. yo,U   were   3?&Eitfi d;.   !as   you,   ate   :w4l sw^s, . to 1ti&^e 'first bKi^nsd       l^^s.       ofi
        AdmmistiAtlon, teanporaiypifot(ierwige>;frdih 9. .wWofcOnipfslBittjtirisdictiDnbeforeyoucould
    mnoveanypfop^tyw^atsoev^,


    yourSmily lockal him ©
                         . ut'pfhteowna^arti^eqst, finit toviitecl Utabto'Bttipeopte iofeepremis&s to
        aid "wtli yoW ilisg&l a^t.M^allofwlii^t . eaptewd upoamde^tepe. F'utther, aftetm. y client,
        finally .wgatoed &y itnto Iiis own ^&^a^^ ^ titdepsd tfte TwJknofWri party to leave fte
    preraises'sxi&sher^fesedtod05Q,atyawiiiSti-uetion.

                  My cli®HtfiiiAer^iius awiharpp:$afuR^yte&iiu^,Mareh17,2018,afi^Faw^ifi^
    ^aftOtiCiOgJthat you tod/or mmb&rs of y&a]? :faqsiiy?iSed iu§ p^sonal papers
                                                                        aTtd Ibd&igiitgi
    asifyou hal fee^ghtip dtem wKi^ ofooyrse, y^tt didact. &atlie.^ei&d you to ,jleaw^
    .



                                                                           '




    ^att^ent e»iAWMh, ^ueb yea isfesed to (fo. ^ei, :^u T^ite ^ i&& iEeim^
    wOa'w&yy and Nephoned your sister, t8\^t4^                                 m^ slifr tefo^OQed   Mie   foQsse.   iSe t?(3lfe&
    uriwd &tuiOT3.^g4 yon ,aji8ill roe^&rs ofyeur&pilyto: uaiaediiaftsly le&v&, NOjBsyiiEhssi&ait^
    (lie:(iir@cfi0flof&e police,, yoa and/or mefflbers Qfy-our famtly, Ineliading yow sfSt», Tawanda
    and your        duldren, continued tc» i-ecnaitt HBLlawfuUy upon te .premises aid canfei ued                        to   taife6
    pictures &aa"rid^sbs,,and e. ngage®ofliermaauthoriasdaNiSfila^I jactivl^
                                                        iastnieted by ffie police id vaeat^ l&e .preiB.i.s^, ,io.y cliaml;
Woiws-sifefii^t.youaGf^/orBaemb^fs
      elieni's
                                  ofyoy?^ifi^ tettjti'ied,yiyavited,an4^awfimyent®
    Q^on my                a
                          premises gipi (a?NfeU6d % mab^e                      possessibas and pfep&^fiem the .5rert»i8es,,
m^           of
                  w%^ .  WSS (he 'sole pQpertyi&f Bay ctiSQt.                  Ny Ni^it callea lliiepolipecnfi 00(^m^
    wfio> upd n arrival,    Otice &^uifii   grifleried ypu i(o vacatg'Bie         pieiflises.


              Aigoii^t
              .
                          tfaa vajuabjis items removed              by you       anfA ar jtaeiab^ oiF yvw: lasf&y     i&oaa. my
    (iHenPs pr®ai^>w@- » 6e se^ sevo?&t El^s mfttyi3e, hut are noit 3&Biited to, tMttU^ife
    vadteble !^Qi|us, casfe ;p8pe ,. <iecumEmts, It^ to ffiy 'client^ partti^'s o^iGe, lecotlls,
    (iecuisteajits, a:L&st Will and Te^am^ait, ^ otft&r, $os?es^en9, ww^. of which was te'solfi
progerty ofmy e^iit* ^thoiU aft%ojity 61 Letter, tesfameats^y ev Letteas 6f Aiteifristtsdp^
fe&m^y
.
                   eowt ;ofG ompgtent'j|UjBsaictten,               llig tetifta^a] 6?&e! propgrty js       ^ieariymrfble      oa
^deotape, whitdilhave &
                      . .royt>0$ses$ion; Til'svi4©ot9p&alsoelaarfysho'ro^at fat^hy&y^Ad
TaWand& ;atsoi brouigbt
                     Taulfiyte people fo my client's, apstftmeiit, .wifapu.t. authQn?gffQ ^ ^id
wiaiQirt my cHenfs toiowledgfe, &6ase]Eil ojr p^rri&ission,. and 'ftirihga- &Ieariy shown on the
tdde<:>!tap$isyourpsimittfftg, mtlioul anyau&ority, Mr,CI^KL^SXlCE,to'wtermyclienfs
p9 i-&er?:$ busiaefis      premises, wi&oiit fliiy c}ienl;s:s knovvlesdge a&d CQnsenfc
       CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 40 of 54




            ^MQ]^OY% my clieiithasalso;^seoveFed thatduring ttiietitae youwi?feoathept^jAes,
]ns safe, tecafed in ithe GlGset of his. ^. remissS, wgs oy.t opes ^w( ct6stroy6d aod all casli and
    dqcytnenfs .froi?i.l^fesaS3:w@p@. TeiQn0- d.

            la ad4l^Qint6 ^fe abftve. X ani inioraaed that lay ditetttautse ergoys a legal ienptiey-to the
gi^i?^. ltac^ai31%Vihaongt., Huds-o%^ewf6rfc^t^7otfM/orj^^
family, ^l|b@ut Lett^fs ftotfi jgtoy c. owt ftf eQmpetentjurisdietioaj. defied eiiipiicit iiis^u^p. ns'by
.


    fit?Hu4sflnGoiMri^'gShenff'soigcefi&ftoente(thepfemteeiaAd(ii^L,'injtietiwilaw&Uywte
&e premises aad   enga|ied ut.^6g4 ttiiscondTiot, i&cly.dinjg birt HQt litnited to                  rem.q^g      ta^ej r^;
(^.an^iig th^ locks mc( e eode on Ae alarni systeaa;

            I ^tw^tM'wssi that you and/or ineiaEbers ofyo-ur ifetnily have %ps>rigftiily, rjanove4
&e tey to -fc. cammeriaa! sjpace                en     e-   ii^ ^9,61 jsf %e   preniases located at   255"'%feBt ^rt §t,,
New York City, New 1?M(, YiAere my Gliwt's part&er ,fcfid0di;itslte||| liis Bysia^ laaown .as-"BIair
Hair".

            DJEMAWP IS EffifiEBY WASfE. TKAT YOV, AND JMEMBEaKS Qir YOm
FAMU^ laajMQBjgiAiTM. Y Kssnm^' ANY. A^U ALL^pRO?ig r^ pf^w^m,
VIOUN§, iim                      a3EN^ i*A]itts, fflBeom^ ^QcmSS^^Sr^S'^S
ffr^^&y^&^y^Ssww^1 --' --<-> -^
            yon AM> MEMffiERs ^ Y<NR i^MOLy ABB H3EfeEB¥ !»fcAC9Ea> < T
NOTtOg'THAT YOUARE,tQ CEASE-A3SIDRESISTANYXBffSER MlgC£S®U6¥so.d
you     ^    n&t   invite   to   ffci epreaaises.   located at 255   'West 23<y 8t,   6r '31& V^ii&jR   gfreet, Hudso.n,
NewYorli;, foranyteason atgiiyto& MytsUenfis& lawfal teHarif©fho&ofthesaid^ieiaises'
aHid N       § eve&t yQ u.
                             ^mjpt . effltFy. jr^clieat         mlUaai   ;&e ail&^ntie? diui,   &sk tfi^t yog   or   anyonft
e^e -wlio wafers vn&out liis TO'^E^ WRITT^I PERMISSION sig&ed, a&i 'dtily
acfc&ewlsdged itf a ffii^ ^e^ujied to iFeeord a 4eed m. the gfete Of^&w y&^, 'b.e atfe^gl

        I sdggest yeni ]»NO eowisel , aad have hiim tel^h6R6 jay jeffiee -wiiiiifei tlrfw 4Ays of
receipt pf.fNs teSer whleh is being sesnt fey eeaiifi^ aiui ^guter ixwt -Fiiluife to hear fetMQ.your
attorney -will resttlt vs, :&rther leggl adigcro b^iiig teleen ^Biinedmte^. Sittce :yD U are tb$ riiaifa
         : of this inV&Stieat&n. which mav involv& BrfifessiiiTiftl and ethinal micftATidnr* . aa n




            Please begpM&d aGG^jFdte^ly.

                                                                                V yfru yotes,



                                                                                Pefesr w&ro
pNd
ec: tfaomas Ko$k?ns
                                     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 41 of 54
        .

            ^. <i,i-                                                1    ?-.                        '..^..ft-'!f~'----' .                                                                                .
                                                                                                                                                                                                             '- . -.¥.
                                                                                                    ^., ;..
                                                                                                          ^'"'. -""'
                                                                                                 <^,.-
                                                                                                      .




                                                                                                : -'^^.K^
                                                                                                                                                                                                                                   ^

                                                                                                              *

                                                                                       /    :   .    . !          .     .       .     -. ' .
                                                                                       . .'!;, :. - if- i-^'-'^^1' . . . ;. -;?.l;-'-i'
                                                                                                                                                                           .



                                                                                                                                                                               ^. y^^...
!..;.
k
                . '^'^                                                                 ., '';::^^^N^R                                                                      ^^                        ^
                                                                        ;-.
                                                                                       '^. '^. /:]SSM                                                                      ^:'y.
                                                      '.'. . '-....                                                             M
                                                      . I ^y:''
                                                      r;:2.."''
                                                                                                     ^^^n:^
                                   - <*!,^-
                                                                                                     ' %1%J"
                                                                                                       ^^''
                                      -.. ! -.
                                     ^'..' '


                                          I'. '. ',
                                                                                                       -:lfte..
                                  ..S^H.
                               ».. ^^-"';; ;:                 :-:
                                                                                                     :? .. .";:<^. t.^;"W^:1




                       .
                               ?%I?^^'
                           .




                               <; :;^^', ^"^                                           '. ^^^. ^'^.:"^K!.v'C'-^'':sfy^:'                                       ' '. : .                  ~:r.-                            rfl
                                 ;:;.S^!1; ^
                                  . :r'--. ^. \
                                                                                      ;|^2:%". ''                 .   .
                                                                                                                            :y^<^71                      ^                          ^l'^:.
                                                                                                                        '

                                                                                                                                                                       '.. ''i:
                                                                                 I '!'&^. A.''.                               "': KM                     ^" ::;^ '. '.                                                       ^.. a-

                                                                                 i ;^^                                           :w.% ^e^-.. ^
                                                                                                                                                                                                                      .



                                                                                                                                                                                                                          ::;%..'
                                                                                                                                                                                                                      .


                                                                                                                                                                                                                          :%.:
                                                                                                                                                                                                                           ^^,
                                                                                                ^'T-'K'^';^'; . .                                Ji>s°;,, l»;/: ' ., li'V-l^;i;',. ';.;
                                                                                 ^   -. A^^. ':;'^:y: ..,.,,. ., i£%.^,j'^"'_ ^. i;^:;:.:;\!f:
                                                                                 ^.'. JI7"'^'^-ftt*''^ ^3%^:
                                                                                 s ye^^&'^"                                                         ^'. s&s^.
                                                                                                                      ^fiv . ^*h 4' . - .i^/US yi^ . \   ^ ^ . l   '              * .'   ^ar! . -.




                                                                                                                                                                                                                      .,^
                                                                                        .
                                                                                            ^^k'^&^SK ^                                      ^ ^                   I                     '.'

                                                                                 i..^^^SS^.. '-. l
                                                                                                                                                                                                                           ..; .
                                                                                                                                                                                                               .

                                                                                                                                                                                                                   *''. ..;..!.
                                                                                                 ' .?'. '' ^Isx'VWf-Va-.-i ".
            .


                :^i^S^^..                                                                                                                                                                                      '*
                                                                                                                                                                                                                     .. 'i',
                                                                                                                                                                                                                      '..'




                                                                               ''"T^7.;^..
                                                                                   ^^^^y
                                                                                           ^'^'^^
                                                                                             ^A^'^

                                                                                                                             ^i. ^^:^ ^- "
                                                                                                                                      .




                                                                                                                      S': ..i^" " ^"".^^^;:.,
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 42 of 54




SUMOCATE'S COURT OFTHE STATE OFNEWYOBK
COUNy^OPNE^YORK
                                                        -a-^-^x
Inretfae,3|sNeof
                                                                  Pile N6: 2Q18^1121
        Michael Blair Lawhead
       akaBlair Lawhead                                           JSU^ffE^A
       Miojb.aejlS. Lawhead                                       wessmcGM
       MX UwheN,
                                           :Pepeased.
            '^.. ** - tj-. o-^f-r.- .".s
            .
                                              ->.-«^rtV.^>.«_X




TO:               Th^&isS^pkins
Addr-ess;         255 West23(d St @fApt. 2 E
                  NewYork,NYW011

                                                                                         ; AT
THE TIME ANJDPXACE §3P®CIFmD. fAtLUSa TO A3PPEAR MAY SUBJECT


       WE (30M5iiAJP?X» you thatall business imdeiECsasesbeingset aside, you andeach
ofyouafip^ar8n4me^M^ ^fiBeeso-ftteUw©fficesdfJoseph&feriataGarasso»Esq,,




       1.         a) All records flhat .peri&in to afiy oocupaticy Qt fivi?ftei^htp rights for file
premises listed bejjcw>i

                  6) All:^txdio an4Vt^ ^^ Qftti6 lO&c^s.ed peg%iniagiti & LastWillafi<3
Testament, ©wnea-shipQF oceupanGy oftilie preiani$e^ Jjistedb^b^ ow&^litip oftihie fiiNtUre
an4 fUmiShiiigs oontafei ed in the pi'emfei es listed belows
                  d) A?l records perteNhg tO'lhe premises fist-ed b6low aiiii the iumiture and
fiimishiogs ofsaid^reffiises. (iiclludittg 'recotds p^it&iniittg to @ 4iat ! yoM iGH.ov^d intQ ithe
premises, a lease if any, an agNse^etit betweeii yf5V and 4e'c.fiiased et arty kind, iteGOrds
pertaining to the purchase of ttte premises or the furflishings, reeor^s pert^iBtng to yoisir
coQtiibyticm to th6 piirchase; of^ pteroises and die fumishings, mQrtgajge statements aad
records;



                                                                                       £^r%r D
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 43 of 54




           .   ,
                   elRfe^rdsi fert?mn?!°     your    allegation that the ^.4ministtators took yew
property, inclNing ia^ntifitiatioA oftfi&propeT^an^NdeQcseofv^ue ofsame;
                   f54U yec^nite peclairiingto file Dscease4, 4eiudiftg taxfeeords;, huisiness
feeord&, phonereeoi^s.cablebiUg,jrepftirbUI^leg^lpapersandother:do<a»fti^t^repQrcfs,
                                                         »;

                   g)All cdires!poiideiie&toChels!ea;OiftwiestSCr&r4eftCorpaadorRuddRealty
MattagiStfi^nt;
                   h)AHw^tesofwnt chwsksto tiieDsceasedaiadofGhels^. ownersQaciieri
Corp andoi'Ru^K^ty N^^^at oro erspi^tammg toC&premise &te^^
                   I) All cecprds petiiining tQfhe D^^ased's health insuraase and all jfnedieal
^^onfe ofthft©eceased;
                   j) All reeords pertaining to any interest fn aa sutooiobtb and all records of
storageiiharg^,ma'mtenance,upkeep,pur^i^e Qfga$»p.ucehase:oft&ev^icle;
                   Jk)Allagreesiemtof^y kindbetweenyovaiidth^t>^e^s@d;;
                   I)Afi^GQtds ofa ^afedeposit:boxofyouortheDeceased;
       ©efefeased: ;lVHcMj61^irLawhe&<t9toBIairUwhead. akaNidiaeiB. L@N)ieatlafca
                         M.B. -La^ead
       Pr^yses:          2^^est:23Td^rect, Apt. 5 C:E,l wT<^ Ny'C<Apa£ttn6irf"), and
                         ^ WWt2a"lSteeet, PIDE w ybrk, NY^ty4io")
                         312VemonSfyeet, )Hu4son, l<?ewY<>rk(''Hudson Proper)
       YOGS ^AXLU^E TO COMPLY with this subp^e^: ®aybe pynishabte as a
cwtempt ofCoiirt@ntl$NUftafcey<iuj^^totiaep^sQn oowhosebehalfffiiss^o^w
re&son i&fyour failure te ci omply wifh flhis S^pfte^a.

       WHt               rabIe^ita^l^Sun-<>gateof^eSaiyogatei fiCowt, N^wYork
                    SS, theH6i
C^uBty, 31,ChambersStteet, ^ew York, N6^ Y^lc oiifh^23thd^;ofAprit, 2018.
                                                       ^"Qurs, etc.

                                                       LAWOmCESp.^
                                                       JOSEPHMARTINGABASSO,fi8^
                                                       Altomiys for Admiiusfraiors
                                                        I?0n Lawhead, 'Fdmiii^ra Uwhead and
                                                     , ^ramdbsa Uwhead
                                                / ,. ^-           SIi           - ^
                                                ^.. . -.., ':........ '7//. . ... ;, <. ' ^ . ^U^^-Ms
                                                    ' ^;,fo-p(iMgj^riCams^]Esq,
                                                \^     270 Madison Suite ISOO
                                                       tSew.y0rk, New York 10016
                                                       (212)'?32-05GO
                                                          2
          CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 44 of 54


                                                                                         '.   *.   '-




       SVM&W^^
STATES .OF.WIBWYb»», £K».XJTNT¥OF NBK YOXK                                     w&ex'm,




         la ye the

                   Sstiafc^ Qf (Bfcftael Blair L&wfaead
                              aka BlS*r X.&w^isaa """~
                              afca MX$:ha6l B>"t,awK®S(A
                              &ka M :B ;L^wJtea4~"""
                                              Bfeceased



                                        SyBB^EN% DGFCES SPECUM




                                                    JGSpH SI&fiTitf C&p&^SD, g&Q,
                                  M^rn^ssfor        Adiniflisfcr^toi. s Donald'Lgi^ad.
                                    .
                                        ^^^^ssys^g ^-s^aor^^ad
                                    2^(3, Madis^p Avenue,, , §uj. t;@ 1SQO
                                    New Y<?£-k, . H^tir Yorfe' 16016
                                    n2>~i'?32-&5QO.             '      -~'~




Ta
                                                                    !Ng&a^B«(Ruli? ISQ'X.l.&l

                                                                      BteteiiiEteieiB!




 Attomeyfe] foi-                                                    tiateds:


PI.BASB TAK3S KOTICBi
E] Nenoe&pENTRy
thfft thfc witAila *s a (cefft/i^d) trye ^opff oj^tt
duly enfcenrf to t3»e otSce »ti3vS cleyk oif tl^ Witiiin oainpd cotjDrt w
a    wpTtee&F^iErfie. MeNT

Utat-aa ftfdcr                                                                    df Whi&tithfe WUtIiia is a ftue ^ppy
W*U to prteiseatefl far settleiaent to the HO».                                               oaie 'of thts judgea ftf the
wjtbijit udiiatscOowtt;, at
on                                       at               as.
Dated,
                                                        Your^, etc.
CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 45 of 54




                            ^.
                            "^}
                            ^T

                                  "s'
                        ^




                                  «s.
               ):.:..
               CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 46 of 54

     --..,             . . '.'..'
                                                                  ". ^-                   ,   *p>->-'-                                                         4   -..-   '.>. .^.<*Jl ,



                     '.sl




                                                                                                                                                      /
                                                                                                                                                                                 '.;?
                                                                                                                                                                                 ' ^
.   '^.. 'v- ''.:' \                '. '[
                                                       I :. ^^^/KS'^^M:^ . :!                                                                    : .'.

                                                                                                                                                                                 '^-
                                                       ; 1"^". S: tiS^; ;^®;'!5S                                                             '.i
                                                           'I.'
                                                  - j . . i                . ". "' .\y. ^ ,                                       !.
                                                                                                                                                  i
                                                                                                                                                      4




                                                        ;'^' .. ^.. ^'^--
                                                                    ^-                                                                           y
                                                                             '::'",.^

                                            ^.,        i:^        :i., ^^^^'^ui
                                                       . . ^;i'; ;. . ''. ''. ^'' . .?-. ' i ,
                                                       i-^^. $^\,
                                                          '^:^^; \'. ^;^
                                                                     ;;""l:::Jr ,,,
                                                                                                         . -i'!          '. '..        '''
                                                                                --" If,                                                       J'
                       ^ '                             .  '. '. ^. '.,, ^'^. - -^. " ^''..'yi
                                                                                           ";^!"i                                            :^<\
                             ('                    .




                                                       ;^r^.^^;^". ji . -1?.:
                                                       I.              ., :,. '^. "yi   ;.. ,;
                                                                                              >'     .   .

                                                                             '. 'l^ :-.

                                                   iI .^::^.
                                                       ^^^iisS^l
                                                          -.   '-. .:. .                      )'lf       'F.   '^i&. &fct?.   .   ^:         .            .



                                                             :^^^ s«
                      i.J:-=.
                    . ,'.»




                     '...r

                                                                      u;;t^;"'h:^f%ri.,..
                                                                                                                                  '
                                                                                                                                         '" '.. ^
                                                                           ^'^^;. >^^. ^                           -.         .
                                                                                                                                  ; !
                      ^. ^i         ;
                                                                               .. ^. '^^ '. ..^:'                                            r
                                                                     ' ''^&^^^'                                                   I              :.

                      p-
                      1-.




                                                          uM.. ^:^. ^. M ^T'
                   'T.:,.;                                                                                                                                -.
                                                                                                                           '£.
               ,




                    '-1 ..
                       .   {I
                                                                                                                         S5:l^-
                                                                                                                  "^':' ^^^^.^
          CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 47 of 54




     Surri^aitesCo.urti
     Stetf^fNewyorfc Connfy^fNew York
                                                                      .

                                                                          CLAIMA^AIN^T THB ]E§TA;T!E
     Biau-La^&ead,                                                    ,
                                                                          Ne#MNl2i
     ^Wa^feiit.U^M
     Mi^el S. Uwfiead
     M^. Lawhiead,

                                     Decieftsed
                                                      -X


    To JO^H MARTIN CARASSO, ESQ,, attorney fo?&efidurfaries cif^e g^afe &fl^chdel
    Bl&irLawfaea^. aa^to Doo^I^ U!wti6N,p/k/aDoiiL^ead, T^roaiaiaU^^daad Brandon
    V.£A^e?<i A^a^sNtOTS aft&eEstete GdFMichaeIBlairLa^ead, to whoaiilietocswersi^usd
    foeU&eaboveaamed esfiate:

    Clahnaat's Name^ addcess aa4,pboQe number
    lluHfias LawciueeM0^N»
    S55'm^^ntgt '
    Apt2CE
    NwYori? Gi^Xe^ York 10011
    9r7-757-5266

    T^e<?{aiiNirtIigt^'ahQve isthep'wniar:Gfvaluable Gais&,pexsoftalty, ^apeirss, dQcufflfiats, Neor^sia
    the .amount of niot I^ss tfaan: 03^ MfflLUON (Sl,000,0<»0.60) i?Ot<I, ARS, ^81 agpUcafcle
    jufiteFe^

    aRcuaiidatiOh ofeas^jomt pitusdbase &&dposs^si&4  <sffiiem5tsi&^, . musjutfil uisfru®eate7^j[^Miai
    ^BEects,pa;pers, »wrds^ dociffla^ahd. &^yaili&aiates ^ybpAti^OeqeAs<sd gadCl&iBwm4un^
    &^p<sri©dof33c      e^GPartifcF SIrijpsSwell as fee puro&ssfe tod          posses^oa and a&(Sttffliu]a{ioft of
    J^taNaafsseparafeproprty, 'wdfiefiwastakenbyt&iBfiAiciariesttidAda4nfStiatQgcs 1
    orsomeeffhttip^ Mu&g bttt acrelimited )feBfaadoici il<a^69d aadTanaaaca Lawft<
                               5" Sfc, Apt2QB, NewT(ak Ci'ly, NewYorfe. llOOil, a
    byvMeo^^<»^g &ey^^ ^ ^pfefty ^XBN ,a|im;ftQ^1N14iflg
    pWt ^ 6l7tmntBig ig^tsss of admiaisKiafign ffoffi a court- of cOB^etent           jurisdiction, wiule Tti^iai
.

    Lawienee H&sfda?. n^i^Baas Ko^dns"), Cl^mgat, \vss                    4 .ifi sdll i(he leNnl occiqijant ef;^

    Futther^ l^s elate is.
    pj&.SS^sii&n offeaashiags,   KiuiSLcal   insfeumen^, persdnal Bfifects, ,p%ea's, ieDoids» doGumewts aiid

    %elL§s'title purgNse :»ii p6ss^si6io .aad ac©UEattlBtiO:a tif iO^ffl^at's seg^fcate. ,ip?opeity ^ flie
    premises iocated at 312 U'Bioa ttteet, Hu^a, .New York is propQ r^ that 'v/ais teac^ft B]C is baliug
    uala'wtally ^ra&held hy thgssaiil A4n-yms£%tci^ of^ EsW$, Q^sonie fif^sm, meilttdfe®buitnot


                                                                                  E^^tT ^
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 48 of 54




 limitedtofit^adQnV.t^f'bft&d 3 TtennaraUwhrad,wi&&eNipandaidfifthe-fiatdyIeBt
 ftris^presentetion   to the   Hudson¥ofice   I?ep^ffl6nt:by pne or sM efiaie     AdlmiaisfitfaE   S oa the



  potiydsoft Lawiiieaifl, pr-ioT .to olNafatg tetters ofsdaiffllsttafiQnSdm fetQUrt Qf^miifeNit
 juriisdictloia, whiteThonaasMosJto, 'Ciyteflflf, was8(6iawfiilb&ci^aBt oftbepreiDi^s.
 Further ciaijmis aaade <                                                iscBDmitfead agauffiftfae
 ChaawsQt, TIiQm.ssHos'kms,                                                                             net
                                         anfo
 Msw^9±,vA^(beClaJiitoa&tmainteiHsa law&ltetiaacy,wi4i&eftau&ilentii?eofthelegal
 iSJEationaryof. the law igrms oWieflt aftd optoiite^ by pBe oJftfee Adai»usfdEttois of(he fafafc of&e
 '6e66aSed.

 BateofCfe^fiwill bfecoi^edu. 6:          NowDu^ ex,c<g?tforanyamouatsthatmaybeawande4][n
 d PedeiillDistneiCUwstafpaadmgin(&eSo'aih^ffi.Distrt&to^NfiWYorK, eiBttfl&g:. TliQa(as
 l;awreaGe;Mosktes, 3?liai&tijBt v. T^aiN^ Uwll^ j&^aaldson Lawhead, Tawwfla J. aefe&rd,
 Bi-sndoa V;iffl&eaA, wfiicti will be dye upiaajudgmeEifc

 Th6iuiicittotofiifee. csl.aiiaisji^fly due; allpajweaats, 'ifMy, Jbaye:b6.:c?edite^ ttie.felaii»anttoows
 ofnopB&efeandao;e-vid^ce&fui3ebt^^s end^gls &&$ecuri^,ualessspecxiiGaIIyfiOted m
(h$6lauiiiid(St^iI.

N&tes ofClaim:

Moiues owedto Thofiias Uwf^ee HosN&s. individually bylie Estate ofMicfaael BMr
Ly^hcyad, aa.4 b^ Michael BIairLawhead, individualty, aadbyJBi^iii6ti V.I&'w'hwSfTsmgwra
Uwl»?adi DonaldsoaLawfaead®i4iTa'^>adaJ,Bipttfor^ igdiVidwftUy,

                                                                       ^ ..
                                                              ^'2"'. ^$ '.^----l
                                                                          ^'^ .
                                                                                               ^.._.,.
                                                               ///^ ^,. ^ .y
                                                                 THOMAS Lft.^E^NCS HOS^tflg-

S ate , ^igSt5'd'                                                                  PgTERPANARQ
6 C'Stsb^SOlB.                                                           N&taiyPijhiic,SiiWe^tte'wyork
                                                                                ItoL ^SBUSS,
                                                                                      ift]N8SS8;l. lCp<IPW, _ "
                                                                     !Com.(n;iS!siw Expires Fpb'ruary2a, 20-&!

.N      ?uNic
      CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 49 of 54




 $iajROOArmt    S COURt; STATE O? NEW YORK
 COUNTYDPNEWyORK
                                                        ---X
 Inthel^ter jBfdie Apptttsadoo of0RANDQN                                   Ffle»2018-U21
 LAWHEA0,s.eo-Adaaiaistrator of
                                                                           AlitC&A"Vl[1P.OF..Steft^ CE



Fora decreepuisuantto SC3R&Arti^ 21 fi?rpossessi&n
andffl%^f2^ West 23"1§fe?^ Apt. 2CE,NewYbik
NY,anestateassetandotherve^t


iSTAlt OFNBWYORK)
                )$.§.;
GOUNTYOP NASSAU)



       1.      ThatXsai^aNve                             i; aim over the s^e of IS years andtesid&at
Mass^pequaPark,NewYorfe
       2»      that on the 14th day of No^nabst, 2018^ I servfed the 1'riSun NO'nCE OF
MOTION l>y depbsilaig a tr&e cojpy flwaof ehelose^ ia a post-paid vaapyes^ in ;m official
<}^>ositoiy under the ©teta^ve c^e    and   eusfedy Oflte      U. S.   ppstiaul g^t^ ivtflili a N$w Yori;
Sf&te,adtdie^d'to.1

       JfiSi^HMARTIN CARASSQ, ES^,
       Attorneytbt PetltlODter
      270 N^4i$on A»e»ve. Suite 1500
      tNewTork, mr(OQl6



                                                                         A1MBIASE
Swornto           f&lB
  ftf ^ ^                      20i8




NotaiyPtlUic

                                   per.Efi^AMAftO.
                                              W:OflMswYoflt
                                      t4o. '46'SBl32.
                              Oualrfied in NasBsu 'COUT
                         Gefnmission ExpireFebtuaf^ 2«. %0-St'"
CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 50 of 54
             CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 51 of 54




                                  RSTATBER ASEtEBMENT

             This Retainer is between is made between Joseph JMartin
  Carasso, Esq., and Don Lawhead, Tainmara Lawhead and Brandon
  Lawhead (hereinafter         "Client").
             1.    STATEMENT AND SUBJECT OF RETAINER.     Client hereby
  retains and employs Joseph Martin Carasso Esq., to represent
 client with respect the estate of the Blair Lawhead/ including
 commencing an action for Letters of Administration and related
 matters.
      Attorney may associate with other attorneys or other
 professionals after client's consent.  Attorney has not been
 retained for any other work or matter or for claims against other
 persons.

      2. ATTORNEY'S FEES. Client agrees to pay attorney 's fees
 in accordance with the following Rate Schedule:
         a)                  as a total fixed fee.
         b) $400. 00         per hour for attorney
         c) $100. 00    per hour for Law Clerk/Paralegals
         The rates set forth in this Rate Schedule may be changed
 after one year on thirty (30) days written notice by attorney to
 client. Please note that Attorney will charge client for all
 time spent on clients case or matter, including telephone calls
 and for travel.

         3.        RETAINER FEE/DEPOSITS.    Client agrees to pay attorney an
 initial deposit of           5 000   for Ie al fees      lus fche sum o
  1 250 for ex enses           for a total of    6 250   with the return of a
signed copy of this agreement.              All unused funds will be returned
to the client at the end of the matter.              Client authorizes
attorney to use such deposits to pay the fees, costs, and other
expenses incurred in connection with the subject of this
agreement.
     Attorney may at any time require additional deposits as
needed. Client agrees to pay all deposits after the initial
deposit within fifteen (15) days of attorney's request.               Any
unused deposit at the conclusion of attorney's services will be
refunded. Attorney will send client periodic statements of fees,
costs, and expenses incurred.

        4.        COSTS AND EXPENSES.
                   a) In addition to the hourly fees set forth in
Paragraph 2 of this Agreement, client agrees to pay all costs and
expenses incurred in connection with clients's case including,
but not limited to, costs fixed by law or assessed by courts"and
other agencies, court reporters' fees, messenger fees, delivery
fees, postage, parking, . transportation, photocopying, FAX
transmission costs,          and other similar items.     All costs and
expenses will be charged at Attorneys' cost. When applicable,
photocopying and scanning will be charged at the rate of 254 per
copy.

        5.        CLIENT'S RESPONSIBILITIES.    Client agrees to tell
     CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 52 of 54




 attorney the truth, to cooperate, to advise attorney of relevant
 developments, and to pay attorney's fees promptly after receipt
 of invoice.

       6.   ATTORNEY'S SESPONSIBILITIES/DISCIAIMER OF GUARANTEE.
 Attorney shall exercise his independent professional judgment and
 undivided attorney loyaltyon behalf of client. Attorney shall
 conduct himself ethically in accordance with the Code of
 Professional Responsibility and shall preserve client's
 confidences and secrets to the extent permitted by law.
      Attorney will use attorneyT s best efforts in representing
 client. However, attorney (nakes no promises or guarantees
 regarding the outcome of client's case or matter.      Attorney's
 comments regarding the outcome of the case or the time frame
 within which client's case will be resolved are mere expressions
 of opinion and not guarantees.
      ^.    TERMINATION J^ND WITHDRAWAL. Client may terminate this
agreement at any tiroe.    Attorney inay withdraw from the case with
client's consent at any time. Attorney may withdraw from the
case without pliept's consent for good caupfi.
      Upon the termiiiatiQn of attorney's services, whether or not
it is tecnlnated by client or by attorney, all unpaid charges
shall inuBediatelybficarae due and payable to attorney.       Attorney
will likewise deliver to client all records of the case and all
property of client in &ttorhey's posses. sion, except those subject
to any lien
     8.     ATTORNEY'S LIEN. Client grants att-orney a lien on all
claims in which attorney represents clierit under this agreement.
The lien shall cover any syrois due and -owing to attorney it the
termination of attorney's services @nd will attscb to any
or property recovered by client. Attorney shall also have a lien
on client's records, jnpney or property in attorney's possession
for any sums due and owing to attorney at the fcennination of
attorney's services.

     9.     ARBITRATION. In the event of a fee clispute between the
parties, the client agrees to arbitrate the fee dispute -under
Part 137 of the S.ules of the Chief Actnnini. stra tor and the laws of
the State of New York/ and further agrees that the decision of
the arbitrators shall fee final and binding.
DATED: March 19, 2018
                                                                e^^L^&
                                            OSE       TIN C     SSO
    Client represents, that client ha      arefully read, understood
   agree^ ^p the^abgtf^ tengp and con      ions.




      0^*^<^ k L^^h-e^e./
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 53 of 54




-A.   »/VtJ. <VT-0s3L   jgdfli^^^'i^. A*^-1^-^?*^u-
TaBBnara Law&ea^




Bran oii    aw ea
    CASE 0:20-cv-00520-JRT-HB Document 1-1 Filed 02/14/20 Page 54 of 54



                                              r



Tammara Lawhead

                                                  3 ^ll^
  n on Lawhead
